Exhibit 10.1

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [**], HAS
BEEN OMITTED BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE HARM
TO IRONWOOD PHARMACEUTICALS, INC. IF PUBLICLY DISCLOSED.

 

 

AMENDED AND RESTATED

 

LICENSE AGREEMENT

 

 

by and between

 

 

IRONWOOD PHARMACEUTICALS, INC.

 

 

and

 

 

ASTELLAS PHARMA INC.

 

 

 

Effective Date: November 10, 2009

 

Amendment Date: August 1, 2019

 

--------------------------------------------------------------------------------



 

TABLE OF CONTENTS

 

1.                                      DEFINITIONS

2

 

 

2.                                      LICENSE GRANT

14

2.1.

License to Astellas

14

2.2.

License to Ironwood

15

2.3.

Joint Technology

16

2.4.

Right of Reference

16

2.5.

Extension of Rights to Affiliates and Third Parties

16

2.6.

Sublicensing

17

2.7.

Co-Promotion

17

2.8.

No Other Rights

17

 

 

 

3.                                      DEVELOPMENT, REGULATORY, AND
COMMERCIALIZATION

17

3.1.

Joint Steering Committee

17

3.2.

Development

21

3.3.

Regulatory Matters

22

3.4.

Manufacture of Products

23

3.5.

Commercialization in the Territory

26

3.6.

Publication Strategy

27

3.7.

Project Team

28

 

 

 

4.                                      CONSIDERATION

28

4.1.

Upfront Payment

28

4.2.

Milestones

28

4.3.

Royalties and Other Payments

28

4.4.

Quarterly Reports

30

4.5.

Records and Audits

30

4.6.

Taxes and Withholding

30

4.7.

Currency

33

4.8.

Confidentiality

34

4.9.

Interest

34

4.10.

[**]

34

 

 

 

5.                                      COVENANTS

34

5.1.

Confidentiality

34

5.2.

Restrictions

37

5.3.

Compliance with Law

37

 

i

--------------------------------------------------------------------------------



 

5.4.

Nonsolicitation of Employees

37

5.5.

Standstill Agreement

38

5.6.

Export Restrictions

39

5.7.

Communications with other Linaclotide Partners

40

 

 

 

6.                                      REPRESENTATIONS AND WARRANTIES

40

6.1.

Representations and Warranties of Each Party

40

6.2.

Additional Representations and Warranties of Ironwood

41

6.3.

Additional Representations and Warranties of Astellas

42

6.4.

Representation by Legal Counsel

42

6.5.

No Inconsistent Agreements

42

6.6.

Disclaimer

42

 

 

 

7.                                      INTELLECTUAL PROPERTY

42

7.1.

Disclosure

42

7.2.

Ownership

42

7.3.

Intellectual Property Working Group

43

7.4.

Prosecution and Maintenance of Patent Rights

43

7.5.

Trademarks

45

7.6.

Enforcement of Technology Rights

46

7.7.

Third Party Claims

47

7.8.

Patent Marking

47

7.9.

Patent Certifications

47

7.10.

No Implied Licenses

48

7.11.

Privileged Communications

48

7.12.

Recordation of License

48

 

 

 

8.                                      TERM AND TERMINATION

48

8.1.

Term

48

8.2.

Termination for Cause

49

8.3.

Bankruptcy

50

8.4.

Termination for Convenience

50

8.5.

Change of Control

51

8.6.

Effects of Termination

52

8.7.

Survival of Certain Obligations

53

 

 

 

9.                                      PRODUCT LIABILITY, INDEMNIFICATION, AND
INSURANCE

54

9.1.

Indemnification by Ironwood

54

 

ii

--------------------------------------------------------------------------------



 

9.2.

Indemnification by Astellas

54

9.3.

Procedure

54

9.4.

Insurance

55

9.5.

Liability Limitations

55

 

 

 

10.                               MISCELLANEOUS

56

10.1.

Governing Law; Jurisdiction; Dispute Resolution

56

10.2.

Force Majeure

57

10.3.

Additional Approvals

58

10.4.

Waiver and Non-Exclusion of Remedies

58

10.5.

Notices

58

10.6.

Entire Agreement

59

10.7.

Amendment

60

10.8.

Assignment

60

10.9.

No Benefit to Others

60

10.10.

Counterparts

60

10.11.

Severability

60

10.12.

Further Assurance

61

10.13.

Publicity

61

10.14.

Relationship of the Parties

61

 

EXHIBITS

 

Exhibit A

Launch Plan

Exhibit B

Product Specification

Exhibit C

Initial Development and Regulatory Plan

Exhibit D

Purchase Order for 2019 API Commitment

Exhibit E

API Suppliers

 

SCHEDULES

 

Schedule 1.84

Licensed Compound

Schedule 1.117

Ironwood Patent Rights Applicable to Royalty Reduction Event

Schedule 3.4.2(d)

API Manufacturing Know-How

Schedule 4.6

Tax Treaty Documentation

Schedule 5.2

Excluded Products

Schedule 6.2(a)

Ironwood Patent Rights

Schedule 6.3

Astellas Products

 

iii

--------------------------------------------------------------------------------



 

AMENDED AND RESTATED LICENSE AGREEMENT

 

THIS AMENDED AND RESTATED LICENSE AGREEMENT (the “Agreement”), entered into on
this 1st day of August, 2019 (the “Amendment Date”) by and between Ironwood
Pharmaceuticals, Inc., a Delaware corporation (“Ironwood”) and Astellas Pharma
Inc., a corporation organized under the laws of Japan (“Astellas”), hereby
amends and restates that certain License Agreement entered into by and between
Ironwood and Astellas on November 10, 2009 (the “Effective Date”), as amended by
Ironwood and Astellas pursuant to (a) that certain 1st Amendment to License
Agreement, dated as of March 21, 2013 and (b) that certain 2nd Amendment to
License Agreement, dated as of July 23, 2013 (the “Prior Agreement,” and as
amended by this amendment, the “Agreement”). Ironwood and Astellas may be
referred to in this Agreement individually as a “Party” and collectively as the
“Parties.”

 

RECITALS

 

A.                                    Ironwood is developing and has rights to
the Licensed Compound (as defined below) which has uses or potential uses in the
treatment and prevention of disease in humans.

 

B.                                    Ironwood (formerly Microbia, Inc.) has
entered into a Collaboration Agreement with Forest Laboratories, Inc.
(“Forest”), effective as of September 12, 2007 (the “Forest Agreement”), under
which Ironwood exclusively licensed to Forest certain rights to the Licensed
Compound in the Forest Territory (each, as defined below) and Ironwood and
Forest agreed to collaborate on the development and commercialization of such
compound in the Forest Territory.

 

C.                                    Ironwood has entered into a License
Agreement with Almirall S.A. (formerly Laboratorios Almirall, S.A.) effective as
of April 30, 2009 (the “Allergan Agreement”), under which Ironwood exclusively
licensed to Almirall S.A. certain rights to the Licensed Compound in the
Allergan Territory (as defined below) and Ironwood and Almirall S.A. agreed to
collaborate on the development and commercialization of such compound in the
Allergan Territory, which Allergan Agreement was subsequently novated to
Allergan Pharmaceuticals International Ltd. (“Allergan”) pursuant to a Novation
Agreement dated October 26, 2015 and amended on January 29, 2018 to include
additional territories.

 

D.                                    Astellas is engaged in the research,
development, and commercialization of human pharmaceutical products.

 

E.                                     Ironwood and Astellas have entered into
the Prior Agreement, pursuant to which Ironwood has granted to Astellas an
exclusive license to develop, market and distribute the Products in the Field in
the Territory, and the Parties desire to amend and restate the Prior Agreement
as set forth below, in order for, among other things, Astellas to assume
responsibility for API Manufacturing beginning in calendar year 2020, subject to
the terms set forth below.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the mutual promises and covenants set forth
below and other good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, the Parties agree as follows:

 

1

--------------------------------------------------------------------------------



 

1.                                      DEFINITIONS

 

For purposes of this Agreement, the following terms, when used in this
Agreement, have the meanings assigned to them in this Section 1.

 

1.1.                            “2019 API Commitment” is defined in
Section 3.4.1(b).

 

1.2.                            “2020 API Commitment” is defined in
Section 3.4.2(b).

 

1.3.                            “Administrator” is defined in Section 10.1.3(a).

 

1.4.                            “Affiliate” means, with respect to a Person, any
Person that controls, is controlled by, or is under common control with such
first Person. For purposes of this definition only, “control” means (a) to
possess, directly or indirectly, the power to direct the management or policies
of a Person, whether through ownership of voting securities or by contract
relating to voting rights or corporate governance, or (b) to own, directly or
indirectly, more than 50% of the outstanding voting securities or other
ownership interests of such Person.

 

1.5.                            “Agreement” is defined in the Introduction.

 

1.6.                            “Allergan” is defined in Section C of the
Recitals.

 

1.7.                            “Allergan Agreement” is defined in Section C of
the Recitals.

 

1.8.                            “Allergan Patent Rights” means any Patent Rights
licensed to Ironwood under, and all rights granted to Ironwood under such Patent
Rights pursuant to, the Allergan Agreement.

 

1.9.                            “Allergan Territory” means all countries other
than the Forest Territory, the Territory, and the People’s Republic of China
(including Hong Kong and Macau, but excluding Taiwan).

 

1.10.                     “Amendment Date” is defined in the Introduction.

 

1.11.                     “API Manufacturing” means the Manufacture and supply
of the Licensed Compound that is to be included in a Product for
Commercialization hereunder.

 

1.12.                     “API Supply Agreements” is defined in
Section 3.4.2(b).

 

1.13.                     “Applicable Law” means all applicable statutes,
ordinances, regulations, rules, or orders of any kind whatsoever of any
Regulatory Authority, as amended from time to time, in the Territory.

 

1.14.                     “Arbitrator” is defined in Section 10.1.3(a).

 

1.15.                     “Astellas Indemnified Party” is defined in
Section 9.1.

 

2

--------------------------------------------------------------------------------



 

1.16.                     “Astellas Know-How” means (a) Know-How that Astellas
Controls as of the Effective Date or that comes into the Control of Astellas
during the Term (other than Collaboration Know-How) and that is (i) necessary or
useful to manufacture, develop, or commercialize the Licensed Compound or
Product in an Oral Formulation, and (ii) used or practiced by Astellas, its
Affiliates, or Sublicensees in the Development, Manufacture, or
Commercialization of the Licensed Compound or Product, and (b) Collaboration
Know-How (other than Joint Know-How) (i) to the extent necessary or useful to
Manufacture, Develop, or Commercialize the Licensed Compound or Product in an
Oral Formulation in the Field, including without limitation any method
specifically directed to making the Licensed Compound or Product, any
composition or formulations of the Licensed Compound or Products, or any method
necessary or useful to using or administering the Licensed Compound or Product,
and (ii) that is invented, conceived, or developed solely by employees of
Astellas or its Affiliates, or Third Parties acting on behalf of Astellas or its
Affiliates, and (iii) that is Controlled by Astellas.

 

1.17.                     “Astellas Patent Rights” means (a) Patent Rights that
Astellas Controls as of the Effective Date or that come into the Control of
Astellas during the Term (other than Collaboration Patent Rights and Joint
Patent Rights) and that (i) claim the Licensed Compound, or (ii) are practiced
by Astellas, its Affiliates or Sublicensees in the Development, Manufacture, or
Commercialization of the Licensed Compound or Product and which, but for a
license granted thereto, would be infringed by such Development, Manufacture, or
Commercialization of the Licensed Compound or Product in an Oral Formulation in
the Field, and (b) Collaboration Patent Rights (other than Joint Patent Rights)
Controlled by Astellas to the extent claiming Astellas Know-How.

 

1.18.                     “Astellas Related Party” is defined in Section 5.5.

 

1.19.                     “Astellas Sublicensable Patent Rights” means Astellas
Patent Rights to the extent such rights cover or recite the Licensed Compound or
Product, any method of making the Licensed Compound or Product, any composition
or formulations of the Licensed Compound or Product, or the method of using or
administering the Licensed Compound or Product (“Product Specific Patent
Rights”) excluding all patent applications included in the Astellas Patent
Rights that Astellas Controls as of the Effective Date except for patent
applications included in Product Specific Patent Rights which specifically claim
the Licensed Compound.  Patent applications included in Product Specific Patent
Rights Controlled by Astellas as of the Effective Date which issue after the
Effective Date shall be considered Astellas Sublicensable Patent Rights as of
the time such Product Specific Patent Rights issue.

 

1.20.                     “Astellas Technology” means Astellas’s interest in
(a) the Astellas Know-How, and (b) the Astellas Patent Rights, and (c) all other
(non Patent-Right) intellectual property rights in any Astellas Know-How.

 

1.21.                     “Astellas” is defined in the Introduction.

 

1.22.                     “Authorized Recipient” is defined in Section 5.1.1.

 

3

--------------------------------------------------------------------------------



 

1.23.                     “Business Day” means any day other than a Saturday,
Sunday or a day on which banks are required or permitted to be closed in either
Boston, Massachusetts or Tokyo, Japan or, for purposes of Section 10.5.1, at the
place of delivery.

 

1.24.                     “Calendar Quarter” means each of the three consecutive
month periods ending on March 31, June 30, September 30, and December 31.

 

1.25.                     “CC” means chronic constipation.

 

1.26.                     “Cessation of Manufacture” is defined in
Section 3.4.1(a).

 

1.27.                     “Change of Control” means any of the following:
(i) the sale or disposition of all or substantially all of the assets of a Party
to a Third Party, (ii) the acquisition by a Third Party, other than an employee
benefit plan (or related trust) sponsored or maintained by a Party or any of its
Affiliates, of more than 50% of such Party’s outstanding shares of voting
capital stock (e.g., capital stock entitled to vote generally for the election
of directors), (iii) the appointment or election to the board of directors of a
Party of members constituting a majority of such board who were not appointed,
approved or recommended for election by the board of directors as constituted
immediately prior to the appointment or election of such majority, or (iv) the
merger or consolidation of a Party with or into another corporation, other than,
in the case of (ii) or (iv) of this Section 1.25, an acquisition or a merger or
consolidation of a Party in which holders of shares of such Party’s voting
capital stock immediately prior to the acquisition, merger or consolidation have
at least 50% of the ownership of voting capital stock of the acquiring Third
Party or the surviving corporation in such merger or consolidation, as the case
may be, immediately after the merger or consolidation. Notwithstanding the
foregoing, a Change of Control will not be deemed to occur on account of an
initial public offering, the acquisition of securities of a Party by an
institutional investor, or Affiliate thereof, that acquires a Party’s securities
in a transaction or series of related transactions as a passive investment which
does not affect the management of such Party, or a sale of assets, merger or
other transaction effected exclusively for the purpose of changing the corporate
domicile of a Party.

 

1.28.                     “Claim” is defined in Section 10.1.3(a).

 

1.29.                     “Collaboration Know-How” means Know-How that is first
invented, conceived, or developed by or on behalf of either or both Parties’ (or
their Affiliates’) employees or Third Parties acting on such Parties’ behalf, in
each case after the Effective Date and in the course of such Party’s performance
under this Agreement.

 

1.30.                     “Collaboration Patent Rights” means Patent Rights
claiming Collaboration Know-How.

 

1.31.                     “Collaboration Technology” means (a) Collaboration
Know-How, (b) Collaboration Patent Rights, and (c) all other (non Patent-Right)
intellectual property rights in Collaboration Know-How.

 

1.32.                     “Combination Product” is defined in Section 1.88.

 

4

--------------------------------------------------------------------------------



 

1.33.                     “Commercial Launch” means the initial First Commercial
Sale of a Product in the Territory.

 

1.34.                     “Commercialization Plan” means the strategic
commercialization plan for the Product in the Field in the Territory which sets
forth, among other things (a) a multi-year marketing strategy that includes
plans for market research, health economics, pricing and reimbursement, medical
affairs and value added initiatives, (b) a multi-year communications strategy
that includes plans for public relations, conferences and exhibitions and other
external meetings, internal meetings and communications, publications and
symposia, internet activities and core brand package, (c) a multi-year strategy
for Phase IV studies and lifecycle management activities, (d) a high level
operating plan for the implementation of such strategies on an annual basis,
including without limitation, information related to product positioning, core
messages to be communicated, share of voice requirements and pricing strategies,
(e) a level of detailing activity that would be Commercially Reasonable for a
company comparable to Astellas for a product having similar market potential in
the Territory, (f) a commercialization budget, and (g) other activities to be
conducted in connection with the Commercialization of the Product in the Field
in the Territory. The Commercialization Plan will be updated at least once a
year.

 

1.35.                     “Commercialization” means any and all activities of
importing, marketing, promoting, distributing, offering for sale, or selling a
Product (directly or indirectly through multiple levels of distribution),
including for example pre-Commercial Launch market development activities
conducted in anticipation of Regulatory Approval of a Product, seeking pricing
and reimbursement approvals for a Product, if applicable, preparing advertising
and promotional materials, sales force training, all interactions and
correspondence with a Regulatory Authority regarding Phase IV clinical trials.
Commercialization does not include Development or Manufacturing. When used as a
verb, “Commercialize” means to engage in Commercialization.

 

1.36.                     “Commercially Reasonable Efforts” means, for each
Party, those efforts and resources comparable to those normally used by such
Party hereunder for a product or compound owned by such Party or to which such
Party has rights of the type such Party has hereunder, taking into account,
without limitation, issues of safety and efficacy, product profile, the
proprietary position of the product or compound, the regulatory environment and
status of the compound, and other relevant scientific factors, market conditions
then prevailing, including the competitive environment, profitability, the
extent of market exclusivity, the cost to Develop the compound or product,
health economic claims, and other similar factors reasonably determined by the
Party to be relevant. Without limiting the foregoing, Commercially Reasonable
Efforts as it applies to the clinical development of the Licensed Compound and
Product hereunder means implementation of the Development and Regulatory Plan in
accordance with the time lines set forth therein to the extent that such
implementation in accordance with such time lines is controllable by the Party
responsible for performing such implementation, and subject to (i) any amendment
of such Development and Regulatory Plan from time to time in accordance with
Section 3.2.1 based on the results of studies conducted with the Licensed
Compound and Product, and (ii) regulatory, safety, and efficacy factors, [**]
set

 

5

--------------------------------------------------------------------------------



 

forth therein. Without limiting any of the foregoing, for all purposes of
Section 4.3.5, “Commercially Reasonable Efforts” shall take into account [**].
“Commercially Reasonable” as used in this Agreement will be interpreted in a
corresponding manner.

 

1.37.                     “Confidential Information” means, with respect to a
Party, all non-public information (and all tangible and intangible embodiments
thereof), which is Controlled by such Party, is disclosed by such Party to the
other Party pursuant to this Agreement, and is designated as confidential in
writing by the disclosing Party whether by letter or by use of an appropriate
stamp or legend, prior to or at the time any such information is disclosed by
the disclosing Party to the other Party. In addition, any non-public information
which is orally, electronically or visually disclosed by a Party, or is
disclosed in writing without an appropriate letter, stamp or legend, will
constitute Confidential Information if the disclosing Party, within [**] after
such disclosure, delivers to the receiving Party a written document or documents
describing the information disclosed and referencing the place and date of such
oral, visual, electronic or written disclosure and the names of the Person(s) to
whom such disclosure was made; provided, however, that any non-public
information disclosed at a meeting of the JSC will constitute Confidential
Information unless otherwise specified if it should reasonably be deemed
confidential under the circumstances.

 

1.38.                     “Control” or “Controlled” means, with respect to any
intellectual property right of a Party, that the Party or its Affiliate has the
right and ability to grant access and a license or sublicense to such
intellectual property right to the other Party as provided in this Agreement
without violating an agreement with or other rights of any Third Party and
without any such sublicense under Third Party rights or the licensee Party’s
activities under such sublicense resulting in a payment obligation to such Third
Party (other than an Affiliate of the licensor Party) under the licensor’s
agreement with such Third Party, unless the licensee Party agrees to make and
makes all such payments.

 

1.39.                     “Development and Regulatory Plan” means the plan for
the Development of the Licensed Compound for Regulatory Approval and
Post-Approval Research prepared by Astellas and approved by the JSC and as
amended or updated from time to time in accordance with this Agreement.

 

1.40.                     “Development Material” means the Licensed Compound in
bulk form that is intended to be used solely for Development purposes.

 

1.41.                     “Development” means all activities performed by or on
behalf of either Party in the performance of any Development and Regulatory Plan
for the Product in the Field in the Territory. Development will include, without
limitation, all activities related to research (including, without limitation,
Post-Approval Research), preclinical testing, test method development and
stability testing, toxicology, formulation, process development, manufacturing
scale-up, quality assurance/quality control, clinical studies including Phase I,
Phase II, Phase III and pricing studies, seeking Regulatory Approval and
otherwise handling regulatory affairs, statistical analysis and report writing
performed pursuant to the Development and Regulatory Plan with respect to the
Product. When used as a verb, “Develop” means to engage in Development.

 

6

--------------------------------------------------------------------------------



 

1.42.                     “Disclosing Party” is defined in Section 5.1.1.

 

1.43.                     “Effective Date” is defined in the Introduction.

 

1.44.                     “Excess Amount” is defined in Section 4.3.5.

 

1.45.                     “Failure To Supply” is defined in Section 3.4.1(a).

 

1.46.                     “Fair Market Value” means with respect to a valuation
required by any provision of this Agreement, the price which a willing buyer
would pay, on an arm’s length basis, for Astellas’s economic interests in the
intellectual property assets, data, and other rights and assets being valued, in
light of the status of development and reasonably anticipated risks and costs of
further development and the market potential for the commercialization of such
assets, data or rights, which price may include future, ongoing, and/or
recurring license fees, royalties, and other payments. In any case where Fair
Market Value must be determined but is not determined by good faith negotiations
between the Parties, pursuant to Section 8.5.2(a), the determination will be
made by [**]. In addition, but solely for purposes of Section 8.6.2 (and not for
purposes of Section 8.5.2(a)), if Fair Market Value is determined prior to the
First Commercial Sale, such Fair Market Value will be [**].

 

1.47.                     “Field” means all human prophylactic, and therapeutic
uses of a product in all formulations and dosage forms for any and all
indications, including but not limited to IBS-C, CC, OIC, and other lower
gastrointestinal disorders.

 

1.48.                     “Final Award” is defined in Section 9.1.

 

1.49.                     “First Commercial Sale” means, with respect to the
Product in the Territory, the first sale of such Product under this Agreement
for use in the Field to a Third Party in the Territory, after such Product has
been granted Regulatory Approval for use in the Field by the competent
Regulatory Authorities in the Territory.

 

1.50.                     “Force Majeure” is defined in Section 10.2.

 

1.51.                     “Forest Agreement” is defined in Section B of the
Recitals.

 

1.52.                     “Forest Patent Rights” means any Patent Rights
licensed to Ironwood under, and all rights granted to Ironwood under such Patent
Rights pursuant to, the Forest Agreement.

 

1.53.                     “Forest Territory” means the countries of North
America, consisting of the United States, Canada, and Mexico, and their
respective territories and possessions (including Puerto Rico, irrespective of
political status).

 

1.54.                     “Forest” is defined in Section B of the Recitals.

 

1.55.                     “FTE Rate” means the agreed upon [**] directly
associated with the activities of such employee. The JSC will arrange for the
finance departments of each Party to discuss

 

7

--------------------------------------------------------------------------------



 

and agree upon the appropriate FTE Rate for the various functional areas of this
collaboration and to periodically review the appropriateness of and to adjust
such rates.

 

1.56.                     “Generic Competition” means, with respect to a Product
in the Territory and a Calendar Quarter, that [**] Generic Products is
commercially available in the Territory in such Calendar Quarter; provided,
however, that [**].

 

1.57.                     “Generic Product” means: (a) any pharmaceutical
product sold in an Oral Formulation by a Third Party for use in the Field (other
than a Product sold by Astellas or its Affiliates or Sublicensees) that contains
as an active ingredient the Licensed Compound or (b) any pharmaceutical product
(other than a Product that is Developed or Commercialized by a Party pursuant to
this Agreement) that is included in an application made before a Regulatory
Authority for marketing approval in the Territory (i) as being “generic,”
“comparable,” “interchangeable with,” “essentially similar to,” or
“bioequivalent to” a Product, or as having any other similar designation with
respect to such Product as provided under Applicable Law, or (ii) in which the
applicant of such application relies, or seeks to rely, in whole or in part on
clinical data included in an application for Regulatory Approval of a Product.

 

1.58.                     “Good Clinical Practice” or “GCP” means the standards
of good clinical practice as are required by governmental agencies in the
Territory, and in countries in which the Licensed Compound is Manufactured, as
applicable.

 

1.59.                     “Good Laboratory Practice” or “GLP” means the
standards of good laboratory practice as are required by governmental agencies
in the Territory, and in countries in which the Licensed Compound is
Manufactured, as applicable.

 

1.60.                     “Good Manufacturing Practice” or “GMP” means the
standards of good manufacturing practice as are required by governmental
agencies in the Territory, and in countries in which the Licensed Compound is
Manufactured, as applicable.

 

1.61.                     “Group” is defined in Section 5.5.8.

 

1.62.                     “IBS-C” means irritable bowel syndrome with the
primary manifestation of constipation.

 

1.63.                     “IFRS” means International Financial Reporting
Standards (IFRS), as in effect from time to time.

 

1.64.                     “Impairment” is defined in Section 8.5.2(b).

 

1.65.                     “Indemnified Party” is defined in Section 9.3.

 

1.66.                     “Indemnifying Party” is defined in Section 9.3.

 

1.67.                     “Infringement” is defined in Section 7.6.1.

 

1.68.                     “Initial Development and Regulatory Plan” is defined
in Section 3.2.1.

 

8

--------------------------------------------------------------------------------



 

1.69.                     “Insolvency Event” is defined in Section 8.3.

 

1.70.                     [**].

 

1.71.                     “Ironwood House Marks” is defined in Section 7.5.3.

 

1.72.                     “Ironwood Indemnified Party” is defined in
Section 9.2.

 

1.73.                     “Ironwood Know-How” means (i) Know-How that Ironwood
Controls as of the Effective Date or that otherwise comes into the Control of
Ironwood during the Term (other than Joint Know-How), including Know-How that
has arisen or arises under the Forest Agreement or the Allergan Agreement
(whether solely owned or jointly owned by Ironwood or licensed to Ironwood), to
the extent necessary or useful to Manufacture, Develop, or Commercialize the
Licensed Compound or Product in accordance with this Agreement, including
without limitation any method of making the Licensed Compound or Product, any
composition or formulation of the Licensed Compound or Product, or any method of
using or administering the Licensed Compound or Product, and (ii) Collaboration
Know-How (other than Joint Know-How) that is invented, conceived or developed
solely by employees of Ironwood or its Affiliates, or Third Parties acting on
behalf of Ironwood or its Affiliates.

 

1.74.                     “Ironwood Patent Rights” means (a) any Patent Rights
claiming Ironwood Know-How, and (b) any other Patent Rights that Ironwood
Controls as of the Effective Date or that otherwise come into the Control of
Ironwood during the Term (other than Joint Patent Rights and Patent Rights which
are Astellas Patent Rights licensed to Ironwood pursuant to this Agreement),
including Patent Rights under the Forest Agreement and the Allergan Agreement
(including Allergan Patent Rights and Forest Patent Rights to the extent
licensed thereunder), to the extent such rights (i) cover or recite the Licensed
Compound or Product or their use in the Field in the Territory, any method of
making the Licensed Compound or Product in or outside the Territory, any
composition or formulation of the Licensed Compound or Product or the use
thereof in the Field in the Territory or (ii) would otherwise be infringed, but
for a license granted thereto, by (A) the Development or Commercialization of
the Licensed Compound or Product in the Field in the Territory, or (B) the
Manufacture of the Licensed Compound or Product in or outside the Territory.

 

1.75.                     “Ironwood Technology” means Ironwood’s interest in
(i) the Ironwood Know-How, (ii) the Ironwood Patent Rights, and (iii) all other
(non Patent-Right) intellectual property rights in any Ironwood Know-How.

 

1.76.                     “Ironwood” is defined in the Introduction.

 

1.77.                     “Joint Know-How” means any Collaboration Know-How that
is invented, conceived or developed jointly by an employee of Ironwood or its
Affiliates (or a Third Party acting on any of their behalf) and an employee of
Astellas or its Affiliates (or a Third Party acting on any of their behalf).

 

9

--------------------------------------------------------------------------------



 

1.78.                     “Joint Patent Right” means any Collaboration Patent
Right that claims Joint Know-How and names as the inventors one or more
employees or agents of Ironwood or its Affiliates together with one or more
employees or agents of Astellas or its Affiliates, where inventorship for
purposes hereof shall be determined by U.S. law.

 

1.79.                     “Joint Technology” means (i) Joint Know-How,
(ii) Joint Patent Rights, and (iii) all other (non Patent-Right) intellectual
property rights in any Joint Know-How.

 

1.80.                     “JSC” is defined in Section 3.1.1.

 

1.81.                     “Know-How” means all inventions, discoveries, data,
information (including scientific, technical or regulatory information),
processes, methods, techniques, materials, technology, results, analyses,
laboratory, pre-clinical and clinical data, or other know-how, whether or not
patentable, including without limitation pharmacology, toxicology, drug
stability, manufacturing and formulation methodologies and techniques, clinical
and non-clinical safety and efficacy studies, marketing studies, absorption,
distribution, metabolism and excretion studies.

 

1.82.                     “Launch Plan” means the plan regarding the Commercial
Launch of the Product in the Territory attached hereto as Exhibit A.

 

1.83.                     “Liability” is defined in Section 9.1.

 

1.84.                     “Licensed Compound” means Ironwood’s proprietary
guanylate cyclase C agonist polypeptide generally referred to as “linaclotide”
and having the chemical structure set forth on Schedule 1.84.

 

1.85.                     “Manufacture,” “Manufactured” or “Manufacturing” means
all activities involved in the production, packaging, and labeling of the
Licensed Compound (including Development Materials) or Product, as applicable,
to be supplied, Developed, and/or Commercialized under or pursuant to this
Agreement.

 

1.86.                     “Manufacturing and Supply Agreement” means that
certain Commercial Supply Agreement by and between the Parties, dated as of
April 10, 2017.

 

1.87.                     “Month” means each calendar month.

 

1.88.                     “Necessary License” is defined in Section 4.3.5.

 

1.89.                     “Net Sales” means, with respect to any period in the
Territory, the gross amounts invoiced by Astellas, its Affiliates, or its
permitted Sublicensees, as applicable, to unrelated Third Parties for sales of
the Product in the Field in the Territory, less the following deductions to the
extent included in the gross invoiced sales price for the Product or otherwise
directly paid or incurred by Astellas, its Affiliates, or its permitted
Sublicensees, as applicable, with respect to the sale of the Product in the
Territory: (i) trade, quantity or cash discounts credits, adjustments or
allowances, including without limitation, those granted pursuant to indigent
patient programs or patient discount programs or on account of price
adjustments, billing errors, rejected goods, or damaged

 

10

--------------------------------------------------------------------------------



 

goods, expired goods, returned goods, and amounts otherwise repaid or credited
by reason of defects, rejection, or recalls or retroactive price reductions;
(ii) rebates and chargebacks allowed, given or accrued (including, but not
limited to, cash, governmental and managed care rebates, hospital or other
buying group chargebacks, and governmental taxes in the nature of a rebate based
on usage levels or sales of the Product); (iii) sales, excise, turnover,
inventory, and similar taxes (not offset or refunded, except in the case of
consumption taxes) assessed on the sale of the Product; (iv) bad debts reserved
for on the basis utilized by Astellas, its Affiliates, or its permitted
Sublicensees, as applicable, in its branded pharmaceutical business generally
or, if greater, bad debts actually written off, in each case which are
attributable to sales of Product; (v) freight and insurance charges; and
(vi) amounts paid or credited to customers for inventory management services.
Net Sales will be determined in accordance with IFRS. Without limiting the
generality of the foregoing, sales, transfers, or dispositions of Product for
charitable, promotional (including samples), pre-clinical, clinical, or
regulatory purposes will be excluded from Net Sales, as will sales or transfers
of Product among a Party and its Affiliates. In the event that a Product
contains the Licensed Compound in combination with one or more other product or
active ingredient (a “Combination Product”), Net Sales shall be calculated by
first determining Net Sales of such combination Product (in its entirety)
pursuant to the foregoing and then multiplying the Net Sales of the Combination
Product by the fraction A/(A+B), where A is the gross invoice price of the
Licensed Compound or Product if sold separately in the Territory and B is the
gross invoice price of the other product(s) included in the Combination Product
if sold separately in the Territory. In the event no such separate sales are
made by Astellas, its Affiliates or Sublicensees in the Territory, Net Sales of
the Combination Product shall be calculated by multiplying such Net Sales by a
fraction fairly and reasonably reflecting the relative value contributed by the
Licensed Compound to the total value of the Combination Product as determined by
the Parties in good faith.

 

1.90.                     “New Drug Application” or “NDA” means a new drug
application filed with a Regulatory Authority (not including pricing and
reimbursement approval), that is analogous to the new drug application with the
United States Food and Drug Administration described in 21 C.F.R. § 314.

 

1.91.                     “Non-Required Studies” is defined in Section 3.3.5.

 

1.92.                     “OIC” means opioid induced constipation.

 

1.93.                     “Oral Formulation” means any finished dosage form that
is taken by mouth and that [**] from the formulation of the Product covered by
Ironwood patent application numbers [**].

 

1.94.                     “Order” is defined in Section 5.1.3.

 

1.95.                     “Party” and “Parties” is defined in the Introduction.

 

1.96.                     “Patent Expiration” is defined in Section 3.4.1(a).

 

1.97.                     “Patent Filing Materials” is defined in
Section 7.4.1(b).

 

11

--------------------------------------------------------------------------------



 

1.98.                     “Patent Right” means any and all (a) U.S. or foreign
patent applications, including, without limitation, all provisional
applications, substitutions, continuations, continuations-in-part, divisions,
renewals, and all patents granted thereon, (b) all U.S. or foreign patents,
reissues, reexaminations and extensions or restorations by existing or future
extension or restoration mechanisms, including, without limitation,
supplementary protection certificates or the equivalent thereof, and (c) any
other form of government-issued right substantially similar to any of the
foregoing.

 

1.99.                     “Patent Term Extension” is defined in Section 7.4.4.

 

1.100.              “Person” means any individual, corporation, company, limited
liability company, partnership, limited liability partnership, trust, estate,
proprietorship, joint venture, association, organization, or entity.

 

1.101.              “Pharmacovigilance Agreement” is defined in Section 3.3.4.

 

1.102.              “Phase I” in reference to a clinical trial means a trial
defined in 21 C.F.R. 312.21(a), as may be amended from time to time, or any
foreign equivalent thereto.

 

1.103.              “Phase II” in reference to a clinical trial means a trial
defined in 21 C.F.R. 312.21(b), as may be amended from time to time, or any
foreign equivalent thereto.

 

1.104.              “Phase III” in reference to a clinical trial means a trial
defined in 21 C.F.R. 312.21(c), as may be amended from time to time, or any
foreign equivalent thereto.

 

1.105.              “Phase IV” in reference to a clinical trial means a trial
conducted for purposes of further characterizing and supporting the Product for
marketing but not for purposes of seeking Regulatory Approval or otherwise
fulfilling a requirement of a Regulatory Authority.

 

1.106.              “Post-Approval Research” means ongoing research and
development of a Product after such Product has received Regulatory Approval in
the Territory, including, without limitation, Phase IV clinical studies and
clinical studies in support of indications within the Field or labeling changes
for such Product within the Field in the Territory during the Term of this
Agreement.

 

1.107.              “Prior Agreement” is defined in the Introduction.

 

1.108.              “Product Specific Patent Rights” is defined in Section 1.19.

 

1.109.              “Product” means any pharmaceutical product in finished form
that contains the Licensed Compound either as the sole active ingredient or in
combination with one or more other active ingredients and all present and future
formulations, dosages, and dosage forms thereof.

 

1.110.              “Quality Agreement” is defined in Section 3.3.3.

 

1.111.              “Receiving Party” is defined in Section 5.1.1.

 

12

--------------------------------------------------------------------------------



 

1.112.              “Regulatory Approval” means the approval and authorization
of a Regulatory Authority necessary to develop, manufacture, distribute, sell,
or market a Product in the Territory, including pricing and reimbursement
approval.

 

1.113.              “Regulatory Authority” means any international, national
(e.g., the U.S. Food and Drug Administration), regional, state, or local
regulatory agency, department, bureau, commission, council, or other
governmental entity in each country of the world involved in the granting of
Regulatory Approval for a Product in the Territory.

 

1.114.              “Regulatory Submission” means applications for Regulatory
Approval, notification, and other submissions made to or with a Regulatory
Authority that are necessary or reasonably desirable to Develop, Manufacture, or
Commercialize the Product in the Field in a particular country, whether obtained
before or after a Regulatory Approval in the Territory. Regulatory Submissions
include, without limitation, investigative new drug applications and NDAs, and
amendments and supplements to any of the foregoing and their foreign
counterparts, applications for pricing and reimbursement approvals, and all
proposed labels, labeling, package inserts, monographs, and packaging for the
Product in the Territory.

 

1.115.              “Representative” is defined in Section 5.5.

 

1.116.              “Right of Reference” is defined in Section 2.4.

 

1.117.              [**] means, on a Product by Product and Calendar Quarter by
Calendar Quarter basis, [**] in such Calendar Quarter.

 

1.118.              “Senior Management” of a Party includes, at a minimum, each
of the Chief Executive Officer, Head of Research and Development, Head of
Marketing, and President or Chief Operating Officer of the pharmaceutical
business or division.

 

1.119.              “Standstill Period” is defined in Section 5.5.

 

1.120.              “Subject Technology” is defined in Section 7.6.2.

 

1.121.              “Sublicense” means an agreement pursuant to which Astellas
grants a sublicense to a Third Party under the Ironwood Technology pursuant to
Section 2.6 of this Agreement authorizing such Third Party to Manufacture and/or
Commercialize the Product for its own benefit (and not for the benefit of
Astellas or its Affiliates). For the avoidance of doubt, an extension of rights
pursuant to Section 2.5 shall not be deemed a “Sublicense” for purposes hereof.

 

1.122.              “Sublicensee” means a Third Party that is granted a
Sublicense.

 

1.123.              “Sued Party” is defined in Section 7.7.2.

 

1.124.              “Target Party” is defined in Section 8.5.2(a).

 

1.125.              “Tax Benefit Amount” is defined in Section 4.6.1(a).

 

13

--------------------------------------------------------------------------------



 

1.126.              “Tax” is defined in Section 4.6.

 

1.127.              “Technology” means Know-How and Patent Rights.

 

1.128.              “Term” is defined in Section 8.1.

 

1.129.              “Territory” means Japan.

 

1.130.              “Third Party” means any Person other than Ironwood, Astellas
and their respective Affiliates.

 

1.131.              “Trademark” means all trade names, logos, common law
trademarks, common law service marks, trademark and service mark registrations,
and applications therefore and all other rights corresponding thereto throughout
the world.

 

1.132.              “Transfer Price” means [**] of the Licensed Compound. For
the avoidance of doubt, the Transfer Price does not include any value added tax,
the payment of which will be made by Astellas to the extent required under
Applicable Law.

 

1.133.              “United States” or “U.S.” means the United States of
America, its territories and possessions (including Puerto Rico, irrespective of
political status).

 

1.134.              [**].

 

1.135.              “Useful License” is defined in Section 4.3.5.

 

1.136.              “U.S.-Japan Tax Treaty” is defined in Section 4.6.

 

1.137.              “Valid Claim” means a claim of an issued and unexpired
Patent Right in the Territory, which claim has not been revoked or held
unenforceable, unpatentable or invalid by a decision of a court or other
governmental agency of competent jurisdiction, which is not appealable or has
not been appealed within the time allowed for appeal, and which has not been
abandoned, disclaimed, denied or admitted to be invalid or unenforceable through
reissue, re-examination, or disclaimer or otherwise.

 

1.138.              “Valuation Panel” means a panel of [**]. In the event the
Parties are required by the terms of this Agreement to select a Valuation Panel,
each Party will [**]. Each Party will [**] of the panel entered into will be
deemed the decision of the Valuation Panel. The Parties will instruct the
Valuation Panel to reach its decision as promptly as practicable, and if
possible within [**]. The costs of this Valuation Panel will be [**] by the
Parties.

 

1.139.              “Year” means each 12 month period ending December 31st.

 

2.                                      LICENSE GRANT

 

2.1.                            License to Astellas. Subject to the terms and
conditions of this Agreement, Ironwood hereby grants to Astellas, effective on
the Effective Date, an exclusive license

 

14

--------------------------------------------------------------------------------



 

(even as to Ironwood, provided that Ironwood shall have such rights under the
Ironwood Technology and its interest in the Joint Technology as are necessary
for Ironwood to perform its obligations hereunder), with the right to sublicense
as expressly provided in Section 2.6, under the Ironwood Technology and
Ironwood’s interest in the Joint Technology to Develop the Product in an Oral
Formulation pursuant to the Development and Regulatory Plan for
Commercialization in the Field in the Territory, to Commercialize the Product in
an Oral Formulation in the Field in the Territory, to Manufacture the Product in
an Oral Formulation (including the Licensed Compound) inside or outside of the
Territory for Commercialization in the Field in the Territory, and to use the
Licensed Compound, Ironwood Technology, and Joint Technology in connection with
such Development, Commercialization, and Manufacture of Products (including the
Licensed Compound). Notwithstanding the foregoing, Ironwood reserves the right
under the Ironwood Technology to develop the Product (x) outside the Field in
the Territory, and (y) in any field outside the Territory, and to manufacture
the Product inside or outside of the Territory, provided that Ironwood shall
have no right to, and shall not, and shall not permit any third party to,
(a) develop or manufacture (directly or indirectly) the Licensed Compound or
Products (whether in an Oral Formulation or any other formulation) for sale or
other commercialization in the Field in the Territory (other than for Astellas
pursuant to Astellas’ rights under this Agreement), and (b) sell, offer for
sale, import, or otherwise commercialize the Licensed Compound or Products
(whether in an Oral Formulation or any other formulation) in the Field in the
Territory (other than sales of the Licensed Compound to Astellas pursuant to
this Agreement). In addition, Ironwood and its Affiliates will not assert any
Technology against Astellas or its Affiliates or Sublicensees on account of
their Manufacture, Development, and Commercialization of the Product in the
Field in the Territory in accordance with this Agreement.

 

2.2.                            License to Ironwood. Subject to the terms and
conditions of this Agreement, and only to the extent permitted under Applicable
Law (including antitrust laws and regulations), Astellas hereby grants to
Ironwood (i) a royalty-free non-exclusive license, during the Term, under the
Astellas Technology and Astellas’s interest in the Joint Technology, with the
right to sublicense, in each case to the extent necessary for Ironwood to
exercise its rights and perform its obligations under this Agreement, all in
accordance with the terms of this Agreement, and (ii) a royalty-free, exclusive
(subject to Astellas’s retained rights as set forth below) license, with the
right to freely sublicense only Astellas Sublicensable Patent Rights (only to an
Ironwood licensee in connection with a license of rights in the Licensed
Compound or Product, and subject to Section 2.6.2(a) and 2.6.3, and provided
that and only to the extent such corresponding rights are granted to Astellas)
without any duty to account or compensate (which sublicenses shall survive the
termination of this Agreement except as set forth in Section 8.6) under
Astellas’s interest in the Astellas Technology and Astellas’s interest in the
Joint Technology solely to (A) develop, manufacture, and commercialize the
Licensed Compound and Product in an Oral Formulation outside of the Territory in
the Field, and (B) manufacture the Product in an Oral Formulation in the
Territory for purposes of commercialization in the Field outside the Territory.
For the avoidance of doubt, the licenses in this Section 2.2 will not prohibit
Astellas from, and Astellas expressly retains all rights required for,
conducting pre-clinical research inside or outside of the Field

 

15

--------------------------------------------------------------------------------



 

anywhere in the world, and Manufacturing the Licensed Compound or Product
outside of the Territory for Development or Commercialization inside the
Territory. Each Party will use Commercially Reasonable Efforts to ensure that
all Collaboration Know-How and Collaboration Patent Rights invented, conceived,
or developed by a Third Party on behalf of such Party will be Controlled by such
Party.

 

2.3.                            Joint Technology. Each Party hereby grants the
other Party a world-wide, non-exclusive, perpetual, royalty-free, fully paid up,
freely sublicenseable right and license under its interest in the Joint
Technology to exploit compounds that are not guanylate cyclase C agonists
anywhere in the world, without compensating or accounting to the other Party on
account of the use and practice of such Joint Technology.

 

2.4.                            Right of Reference. Ironwood hereby grants to
Astellas a “Right of Reference,” as that term is defined in 21 C.F.R. §
314.3(b) and any foreign counterpart to such regulation in the Field in the
Territory to the data included in the Ironwood Technology to the extent
necessary or useful to Develop the Licensed Compound or Product solely for IBS-C
or CC, and Astellas hereby grants to Ironwood (and Ironwood’s partners and/or
licensees, as long as such Ironwood partners and/or licensees grant a
corresponding right of reference, in connection with Astellas’s rights
hereunder, to their corresponding data to Astellas) such a Right of Reference to
the data included in the Astellas Technology to the extent necessary or useful
to (i) manufacture the Licensed Compound or Product in an Oral Formulation
throughout the world for purposes of commercialization in the Field outside the
Territory, (ii) develop the Licensed Compound or Product in an Oral Formulation
in the Field outside the Territory, or (iii) commercialize the Licensed Compound
or Product in an Oral Formulation in the Field outside the Territory, in all
cases solely for IBS-C or CC, and in each case subject to the terms and
conditions of this Agreement. Each Party will provide a signed statement to this
effect, if requested by the other, in accordance with 21 C.F.R. §
314.50(g)(3) or any foreign counterpart to such regulation, in the case of a
request by either Party, for the limited purpose of such Party exercising its
rights or performing its obligations under this Agreement. For the avoidance of
doubt, neither Party may publish or otherwise publicly disclose any data to
which a Right or Reference is granted under this Section 2.4, and each Party
will treat such data as the Confidential Information of the other Party in
accordance with the terms hereof.

 

2.5.                            Extension of Rights to Affiliates and Third
Parties. Astellas may extend any or all of its rights hereunder (i) to its
Affiliates, and (ii) to Third Parties performing manufacturing, development, or
other services on behalf of Astellas or its Affiliates (and the rights granted
to Astellas in this Agreement shall include the right to have any of such rights
exercised for and on behalf of Astellas by such Third Parties). In each such
case such Affiliates and Third Parties shall abide by the applicable terms and
conditions of this Agreement (and all references to Astellas herein shall be
deemed to include such Third Parties or Affiliates, as appropriate).

 

16

--------------------------------------------------------------------------------



 

2.6.                            Sublicensing.

 

2.6.1.                  In addition to the rights under Section 2.5, Astellas
may grant sublicenses under the rights granted to it under this Agreement [**].
With respect to each sublicense under this Section 2.6.1, (i) Astellas shall
[**], and (ii) the terms of such sublicense agreement shall be consistent with
the terms of this Agreement. Astellas will notify Ironwood of the execution of
each sublicense agreement pursuant to this Section 2.6.1 and provide a copy of
such executed sublicense agreement to Ironwood promptly following execution
thereof. [**].

 

2.6.2.                  In addition, to the extent permitted under Applicable
Law (including antitrust laws and regulations), (a) each Party will require any
licensee, in the case of Ironwood, or Sublicensee, in the case of Astellas,
whether within or outside the Territory, of Technology with respect to the
Licensed Compound or the Product, to grant back to the granting Party rights to
Technology arising out of the use or exercise of the Technology licensed by such
Party to the other Party hereunder and developed by such licensee or Sublicensee
relating to the Licensed Compound or Product so that such Technology will be
Controlled by the granting Party for purposes and to the extent of the licenses
to the other Party provided by Sections 2.1 and 2.2 above and (b) Astellas will
require any Sublicensee to transfer ownership of all Regulatory Submissions and
Regulatory Approvals pertaining to the Licensed Compound or Product to Astellas
upon a termination of this Agreement to the extent necessary for Astellas to
assign to Ironwood such Regulatory Submissions and Regulatory Approvals under
Section 8.6.1(c) hereunder.

 

2.6.3.                  For the purposes of the sublicense rights granted by
Astellas to Ironwood in Section 2.2(ii), the Astellas Patent Rights that
Ironwood may sublicense will be limited at any given time to the Astellas Patent
Rights that are Astellas Sublicensable Patent Rights at such time.

 

2.7.                            Co-Promotion. Notwithstanding Section 2.6 above,
Astellas may use co-promotion partners in connection with the Commercialization
of Products in the Territory, [**]. Astellas may extend all rights under this
Agreement to such partner [**] to Commercialize Products through or with such
partner, in which case such partners shall abide by the applicable terms and
conditions of this Agreement.

 

2.8.                            No Other Rights. No rights, other than those
expressly set forth in this Agreement are granted to either Party hereunder, and
no additional rights will be deemed granted to either Party by implication,
estoppel, or otherwise. All rights not expressly granted by either Party to the
other hereunder are reserved.

 

3.                                      DEVELOPMENT, REGULATORY, AND
COMMERCIALIZATION

 

3.1.                            Joint Steering Committee.

 

3.1.1.                  Overview. The Parties will establish a joint steering
committee (“JSC”) as a forum to discuss and coordinate issues related to the
Development and Commercialization of Products in the Field in the Territory as
described in more

 

17

--------------------------------------------------------------------------------



 

detail herein. The JSC will serve as a forum for discussing data, information,
and strategy regarding the development and commercialization of the Product in
the Territory and outside of the Territory to the extent provided for in this
Agreement. The JSC will perform the functions assigned to it in this
Section 3.1; provided, however, that the functions and operations of the JSC may
be altered from time to time during the Term by the mutual agreement of the
Parties. In addition to the committee meetings, members of Senior Management
from Ironwood and Astellas will meet periodically as necessary or appropriate
during the Term (and in any event at least once per Year) in order to review
significant issues and developments in the Development and Commercialization of
the Licensed Compound or Product.

 

3.1.2.                  Membership. The JSC will consist of three senior
representatives from each Party. Ironwood and Astellas will each designate a
co-chair for the JSC. The co-chairs will be responsible for calling meetings and
setting the agenda (which will include a list of all participants expected at a
meeting) and circulating such agenda at least ten days prior to each meeting and
distributing minutes of the meetings within 30 days following such meeting
(which minutes will be in the English language), but will not otherwise have any
greater power or authority than any other member of the JSC. JSC members must
have such expertise as appropriate to the activities of the JSC, and from time
to time the JSC may invite personnel of the Parties having formulation,
manufacturing, commercial, marketing, and other expertise to participate in
discussions of the JSC as appropriate to assist in the activities of the JSC.
Either Party may also, from time to time, designate one or more consultants to
such Party who are under written obligations of confidentiality to such Party as
JSC observers who may attend JSC meetings in an observational capacity only.

 

3.1.3.                  Responsibilities. The JSC’s responsibilities will
include, among others: (i) approving the Development and Regulatory Plan and any
amendments to such plan (other than amendments required to comply with
Applicable Laws or requirements imposed by Regulatory Authorities), including,
without limitation, approval of any amendment to the Development and Regulatory
Plan to undertake Development of a Combination Product that includes the
Licensed Compound and another active pharmaceutical ingredient, (ii) approving
(or establishing procedures to approve) protocols for pre-clinical or clinical
studies (including Post-Approval Research) and any amendments or modifications
to such protocols or studies and amendments thereto (other than amendments
required to comply with Applicable Laws or requirements imposed by Regulatory
Authorities), (iii) approving any proposed amendment to the Launch Plan (other
than amendments required to comply with Applicable Laws or requirements imposed
by Regulatory Authorities), (iv) performing quarterly reviews of progress of
pre-clinical and clinical studies and proposed additional studies, (v) reviewing
and commenting on the Commercialization Plan (and amendments thereto) prepared
and presented by Astellas, (vi) reviewing and commenting on Regulatory
Submissions relating to the Product prepared by Astellas, (vii) facilitating the
exchange of data and information relating to the development of the Product in
and outside the

 

18

--------------------------------------------------------------------------------



 

Territory, (viii) receiving updates on the strategy for Commercializing the
Product in the Field in the Territory (including strategies related to
reimbursement, advertising and promotion, brand integrity, sales, and launch
sequence), (ix) receiving updates on the annual marketing plans and activities
for the Product in the Field in the Territory, (x) commenting on the target
product profile for the Product (including current and future formulations,
indications, and delivery forms, and key labeling claims), and (xi) performing
such other functions as are expressly assigned to it in this Agreement. The JSC
may appoint additional committees as agreed by the Parties. For the avoidance of
doubt, the JSC shall not have the authority to amend or modify any term or
condition, or take any action inconsistent with or in violation of, this
Agreement.

 

3.1.4.                  Meetings. The JSC will meet at such frequency as will be
established by the Parties (but not less frequently than four times per year
prior to Commercial Launch and during the first five years of Commercialization,
if so requested by a Party). In addition, the JSC will meet within seven
Business Days of a proposal by either Party to amend the Development and
Regulatory Plan to consider such amendment. Meetings of the JSC will alternate
between the offices of the Parties, unless otherwise agreed upon by the members
of the JSC, or may be held telephonically or by video conference. Meetings of
the JSC will be effective only if at least one representative of each Party is
in attendance or participating in the meeting. Members of the JSC may
participate in and vote at meetings by telephone. Each Party will be responsible
for expenses incurred by its employees and its members of the JSC in attending
or otherwise participating in JSC meetings. Each Party will use reasonable
efforts to cause its representatives to attend the meetings of the JSC. If a
representative of a Party is unable to attend a meeting, such Party may
designate an alternate with equivalent experience and authority as such
representative to attend such meeting in place of the absent representative.

 

3.1.5.                  Minutes. The minutes of each JSC meeting must provide a
description in reasonable detail of the discussions held at the meeting and a
list of any actions, decisions or determinations approved by the JSC. Minutes of
each JSC meeting shall be submitted by the Party preparing such minutes to the
other Party within ten days of such meeting and the other Party shall notify
such submitting Party in writing whether it disagrees with the minutes and
specifying in detail the subject matter of, and the reason for, its
disagreement. If the other Party has not so notified the submitting Party within
ten days, the minutes shall be deemed approved. Otherwise the Parties shall
cooperate to revise and approve the minutes as expeditiously as feasible. No
decision of the JSC will be considered final until the minutes of the meeting at
which such decision was made are approved

 

3.1.6.                  Elevation and Dispute Resolution. Each Party’s
representatives on the JSC will collectively have one vote on all matters that
are within the responsibility of such committee. The members of the JSC will use
reasonable efforts to reach consensus on all decisions. In the event that the
members of the JSC are unable to

 

19

--------------------------------------------------------------------------------



 

agree on a particular issue within ten Business Days after the JSC first meets
to consider the issue, the issue will be resolved as follows:

 

(a)                                 Commercialization of the Product in the
Territory and all related decisions shall be in Astellas’s reasonable
discretion, and if the unresolved issue relates to Commercialization, such issue
will be resolved by Astellas in its reasonable discretion giving good faith
consideration to Ironwood’s views on the issue. Notwithstanding the foregoing
sentence, all Commercialization Plans will be consistent with the provisions of
the Launch Plan.

 

(b)                                 If the unresolved issue relates to a
proposed amendment to the Launch Plan, such dispute will be resolved through
arbitration pursuant to Section 10.1.3, and the Arbitrators will be instructed
solely to determine whether it is Commercially Reasonable to amend the Launch
Plan as so proposed (and, if so determined, the Launch Plan shall be so
amended), provided that Astellas may unilaterally amend the Launch Plan to the
extent required to comply with Applicable Laws or requirements imposed by
Regulatory Authorities, after providing advance written notice to Ironwood with
an explanation as to why such modifications and amendments are required, and
such amendment and modification shall be deemed approved by the JSC.

 

(c)                                  If the unresolved issue relates to
Development, such issue will be referred to the Parties’ respective Chief
Scientific Officers or equivalent or their designees. In the event such
individuals are unable to resolve such issue within [**] Business Days, such
issue will be referred to the Chief Executive Officers of each Party or their
designees for resolution. Subject to the remaining provisions of this
Section 3.1.6, all matters relating to Development that are expressly within the
scope of the responsibilities of the JSC under Section 3.1.3, including, without
limitation, amendments and modifications to the Development and Regulatory Plan,
must be determined by consensus of the Parties, provided that (i) neither Party
shall withhold its consent unreasonably, and (ii) no consensus shall be required
with respect to Development activities (including any modifications or
amendments to the Development and Regulatory Plan, the Launch Plan, or study
protocols) that are required to comply with Applicable Laws or requirements
imposed by Regulatory Authorities, and Astellas may modify and amend the
Development and Regulatory Plan as necessary to comply with such Applicable Laws
or requirements, subject to the requirements of Section 3.2.1. If a matter for
which consensus cannot be reached is addressed by the then current Development
and Regulatory Plan, then such Development and Regulatory Plan and the
activities required thereunder will control despite any inability of the Parties
to reach consensus. Notwithstanding the foregoing, the Parties acknowledge and
agree that Astellas shall control the Development of the Product in accordance
with this Agreement and the then-effective

 

20

--------------------------------------------------------------------------------



 

Development and Regulatory Plan and shall have the right to conduct the
Development and implement the Development and Regulatory Plan in its reasonable
discretion in accordance with this Agreement (including without limitation the
provisions of this Section 3.1.6, requiring that matters expressly within the
responsibility of the JSC be decided on a consensus basis) and the Development
and Regulatory Plan, as long as such activities will not adversely affect the
development or commercialization of Products for the Forest Territory or the
Allergan Territory.

 

3.2.                            Development.

 

3.2.1.                  Product Development and Regulatory Plan. The Development
and Regulatory Plan most recently approved by the JSC for the Product in the
Field is set forth in Exhibit C (the “Initial Development and Regulatory Plan”).
Astellas will direct, coordinate, and manage the Development of the Product in
the Field, according to the Development and Regulatory Plan. The Development and
Regulatory Plan for the Product will include, among other things, the
indications in the Field for which the Product is to be Developed and other
exploratory indications in the Field for which the Product may be developed,
critical activities to be undertaken, certain timelines, go/no go decision
points and relevant decision criteria and certain allocations of
responsibilities between the Parties for the various activities to be undertaken
under the Development and Regulatory Plan. During the Term, the JSC will review
the Development and Regulatory Plan at least once per year, and will amend the
Development and Regulatory Plan as necessary pursuant to such review. During the
Term, Astellas may amend the Development and Regulatory Plan on an ongoing basis
as necessary, any modifications being subject to approval by the JSC, [**] as
necessary to comply with Applicable Laws or requirements imposed by Regulatory
Authorities, [**], and such amendment and modification shall be deemed approved
by the JSC. Any amendment to the Initial Development and Regulatory Plan or any
subsequent Development and Regulatory Plan will contain least that level of
detail and cover at least the same matters as the Initial Development Plan.

 

3.2.2.                  Responsibility. Astellas will implement and conduct the
Development activities in accordance with the Development and Regulatory Plan
and Applicable Law. The Parties agree that Ironwood has satisfied its
obligations under the Prior Agreement regarding technology transfer activities
relating to the transfer of chemistry, manufacturing, and control technology for
the Licensed Compound.

 

3.2.3.                  Development Expenses. Astellas will be responsible for
the payment of all of the expenses incurred after the Effective Date in
connection with the Development of the Product exclusively for the Territory and
pursuant to the Development and Regulatory Plan.

 

21

--------------------------------------------------------------------------------



 

3.2.4.                  Future Development Activities. Astellas may make
recommendations regarding whether to Develop a Product for new indications or
new formulations. If approved by the JSC, such additional Development activities
will become part of the Development and Regulatory Plan.

 

3.2.5.                  Reports of Development Activities. Each Party will
report on Development activities, if any, undertaken by it in accordance with
Development and Regulatory Plan in connection with meetings of the JSC,
including by providing a reasonably detailed summary of all results, data, and
material inventions, if any, obtained from such activities. In addition, each
Party will, at its own expense, make appropriate scientific and regulatory
personnel available to the other Party, either by telephone or in person as the
Parties may mutually agree, as reasonably required to keep the other Party
informed of Development activities. In addition, Ironwood will report on
development activities relating to the Product undertaken by it or its licensees
outside the Territory, including by providing a reasonably detailed summary of
all results, data, and material inventions, if any, obtained from such
activities.

 

3.3.                            Regulatory Matters.

 

3.3.1.                  Responsibility For Regulatory Interactions. Regulatory
strategy for the Product in the Territory and all decision-making with respect
thereto will be determined by Astellas consistent with the Development and
Regulatory Plan. Astellas will use Commercially Reasonable Efforts to obtain in
a timely manner Regulatory Approvals with respect to the Product to the extent
contemplated by the Development and Regulatory Plan. Astellas will be solely
responsible for conducting all activities relating to obtaining Regulatory
Approvals with respect to the Product, including without limitation, preparing
and submitting Regulatory Submissions and attending meetings with Regulatory
Authorities. Notwithstanding anything contained in this Agreement to the
contrary, Astellas acknowledges and agrees that [**]. Astellas will provide
Ironwood with advanced copies of any substantive Regulatory Submissions made in
the Territory reasonably in advance of submission to a Regulatory Authority, and
will not [**] to the extent they are related to issues potentially affecting the
[**] and are communicated to Astellas in a reasonably prompt manner and in no
event later than 30 Business Days, or such shorter timeline as is reasonably
determined by Astellas in order to timely file such Regulatory Submission, from
Astellas’s provision of such copies. Astellas will not submit any Regulatory
Submissions unless it has complied with its obligations pursuant to the
foregoing with respect to such Regulatory Submissions.  In no event shall
Astellas be required to delay the filing of any Regulatory Submission beyond the
applicable timeline for comments.  Ironwood [**] shall be responsible for any
translations of Regulatory Submissions provided by Astellas and shall bear all
costs incurred in connection with the provision, review (and translation, if
applicable) of such Regulatory Submissions pursuant to the foregoing. Ironwood
will make available to Astellas with respect to the Licensed Compound or
Products any Regulatory Submissions made pursuant to the Forest Agreement.
Astellas will own all right, title, and

 

22

--------------------------------------------------------------------------------



 

interest in all Regulatory Submissions and Regulatory Approvals for Products in
the Territory.

 

3.3.2.                  Regulatory Cooperation. Astellas will keep Ironwood
reasonably informed regarding the status and progress of Development activity,
including without limitation, providing Ironwood with advance written notice of
substantive meetings scheduled with a Regulatory Authority related to the
Licensed Compound, such as Clinical Trial Consultation, Initial Meeting with
PMDA, and Reliability Inspections in Japan and their foreign counterparts.
Astellas will also provide to Ironwood copies of all Regulatory Submissions in
the form actually submitted to Regulatory Authorities. Subject to its agreements
with its applicable licensees, Ironwood will keep Astellas reasonably informed
regarding the status and progress of development activity, related to the
Licensed Compound outside the Territory. Ironwood will also provide to Astellas
copies of all Regulatory Submissions in the form actually submitted to
Regulatory Authorities for the Product outside the Territory.

 

3.3.3.                  Quality Agreement. The Parties have entered into that
certain Quality Agreement by and between the Parties, dated as of March 15, 2013
(the “Quality Agreement”), which agreement governs the quality standards
required under this Agreement or by Third Party vendors (including Third Parties
performing API Manufacturing). Notwithstanding the terms set forth in the
Quality Agreement, the Parties hereby agree that the Quality Agreement will
terminate simultaneously with the termination of the Manufacturing and Supply
Agreement, with such provisions of the Quality Agreement that would survive a
termination continuing to survive pursuant to the terms of the Quality
Agreement.

 

3.3.4.                  Adverse Events. The Parties have entered into that
certain Amended and Restated Pharmacovigilance Agreement by and between the
Parties, dated as of February 15, 2017, as amended July 3, 2017 (the
“Pharmacovigilance Agreement”). The Parties will comply with the provisions of
such agreement as may be amended by the Parties from time to time. [**].

 

3.3.5.                  Non-Required Studies. Astellas [**], including, without
limitation, [**], and due consideration will be given [**], provided that [**].
Ironwood will use Commercially Reasonable Efforts to ensure that [**] regarding
any Non-Required Studies intended to be undertaken by [**] and (ii) give due
consideration to [**] on such Non-Required Studies. For the avoidance of doubt,
any Non-Required Studies constitute Post-Approval Research under the Development
and Regulatory Plan. With respect to studies required for registration purposes
or imposed by a Regulatory Authority, [**] with respect to any such proposed
studies as provided by Section 3.3.1.

 

3.4.                            Manufacture of Products.

 

3.4.1.                  Manufacture of Products Prior to January 1, 2020.

 

23

--------------------------------------------------------------------------------



 

(a)                                 Notwithstanding anything to the contrary in
this Agreement or in the Manufacturing and Supply Agreement, the terms of this
Section 3.4.1 shall only apply until December 31, 2019.  Ironwood will be
responsible for Manufacture of Development Materials and for API Manufacturing;
provided, however, that nothing in this Agreement will prevent Ironwood from
contracting with any Third Parties to Manufacture Development Materials or to
conduct API Manufacturing, provided that such Third Parties shall comply with
all requirements pursuant to this Agreement and the Manufacturing and Supply
Agreement and that Ironwood shall be fully responsible for such Third Party’s
compliance with such requirements. Ironwood will perform all such Manufacturing
activities in accordance with GCP, GLP and GMP. Subject to the terms of the
Manufacturing and Supply Agreement, Ironwood will supply Development Material
and Licensed Compound for Commercial supply to Astellas in bulk form ready for
formulation, packaging and labeling. Ironwood will be responsible for shipping
the bulk Development Material and other Licensed Compound to the locations
designated by Astellas. Subject to the terms of the Manufacturing and Supply
Agreement, Development Material and Licensed Compound for Commercial supply will
be shipped to Astellas F.O.B. [**], and title to such Development Material and
other Licensed Compound will pass to Astellas upon placement by Ironwood with a
carrier for delivery to Astellas. Astellas will be responsible, at its sole cost
and expense, to complete the drug product manufacturing, packaging, and labeling
of the Licensed Compound. Notwithstanding anything else contained herein,
Astellas may not exercise its right to Manufacture Development Materials or
Licensed Compound pursuant to the grant of rights under Section 2.1 prior to
January 1, 2020 unless (i) Ironwood has failed to supply Development Materials
or Licensed Compound for Commercialization to Astellas under circumstances
which, under the Manufacturing and Supply Agreement, would permit Astellas to
Manufacture Development Materials or Licensed Compound for Commercialization,
(“Failure To Supply”) in which event, Astellas shall consult with Ironwood on
the appointment of one or more Third Parties as manufacturer of Licensed
Compound and shall reasonably consider Ironwood’s comments regarding such
appointment, (ii) the expiration of the last-to-expire of all, or the absence of
any (including because Valid Claims never issued or were otherwise invalidated),
Valid Claims in the Ironwood Patent Rights in Japan that cover the Licensed
Compound (“Patent Expiration”), (iii) Ironwood notifies Astellas that it intends
to cease Manufacture of Development Material or Licensed Compound for
Commercialization (“Cessation of Manufacture”), or (iv) an Insolvency Event
affecting Ironwood.

 

(b)                                 2019 Supply Commitment. Notwithstanding the
foregoing or anything to the contrary in this Agreement, Astellas hereby commits
to purchase from Ironwood at the Transfer Price, and Ironwood hereby commits to
supply to Astellas, [**] of Licensed Compound for

 

24

--------------------------------------------------------------------------------



 

Commercial supply in bulk form ready for formulation, packaging and labeling in
the Year 2019 following the Amendment Date, in accordance with the terms of the
Manufacturing and Supply Agreement (the “2019 API Commitment”). The purchase
order for such commitment shall be attached hereto as Exhibit D.

 

(c)                                  Termination of Manufacturing and Supply
Agreement. Subject to Astellas complying with its obligations under Sections
3.4.1 and 3.4.2, (i) all purchase orders and forecasts delivered by Astellas to
Ironwood under the Manufacturing and Supply Agreement other than the purchase
order attached hereto as Exhibit D shall be terminated and deemed void and
(ii) following the fulfillment of the 2019 API Commitment, the Manufacturing and
Supply Agreement shall terminate.

 

3.4.2.                  Manufacture of Products Beginning on January 1, 2020.

 

(a)                                 Beginning on January 1, 2020, as between the
Parties, Astellas will be solely responsible for the Manufacture of Development
Materials, API Manufacturing, and clinical and Commercial supply of Development
Materials, Licensed Compound and Products (including the reference standard
thereof) for the Territory.

 

(b)                                 Ironwood shall assign, and Astellas shall
accept such assignment of, the commercial supply agreements with Ironwood’s
Third Party suppliers of the Licensed Compound or Product listed on Exhibit E
hereto (the “API Supply Agreements”), which commercial supply agreements shall
be in substantially the same form as provided to Astellas prior to the Amendment
Date, pursuant to one or more assignment agreements, with each such assignment
being effective on January 1, 2020.  Astellas shall assume all of Ironwood’s
forecasts and binding purchase orders delivered pursuant to such API Supply
Agreements relating to delivery of the Licensed Compound or Product on or after
January 1, 2020.  Accordingly, Astellas hereby commits to purchase [**], in the
aggregate, [**] of Licensed Compound for Commercial supply in bulk form ready
for formulation, packaging and labeling in the Year 2020, in accordance with the
terms set forth in the [**] (the “2020 API Commitment”). Astellas hereby agrees
to indemnify Ironwood with respect to any and all liabilities (i) under the API
Supply Agreements assigned to Astellas (only to the extent such liabilities
arise after such assignment) and (ii) with respect to the 2020 API Commitment,
as provided in Section 9.2.

 

(c)                                  Astellas shall ensure that each agreement
between Astellas and a Third Party with respect to the manufacture or supply of
the Licensed Compound, other than the API Supply Agreements assigned to Astellas
pursuant to Section 3.4.2(b), includes a restrictive covenant prohibiting such
Third Party from manufacturing the Licensed Compound for use in any Product
intended to be commercialized outside of the Territory other

 

25

--------------------------------------------------------------------------------



 

than, on a country-by-country basis, by a Third Party that has the right to
commercialize the Licensed Compound in a country outside of the Territory
through a license from Ironwood or a sublicense from Ironwood’s licensee in such
country outside of the Territory.

 

(d)                                 In connection with Astellas’ assumption of
the sole responsibility for API Manufacturing and to the extent reasonably
requested by Astellas, Ironwood hereby agrees to use Commercially Reasonable
Efforts to provide Astellas with [**] promptly following such request.  In
furtherance of satisfying its obligations under the foregoing sentence, Ironwood
shall provide to Astellas the documents and data set forth on Schedule
3.4.2(d) to this Agreement. In addition, Ironwood shall provide Astellas up to
[**] technical support in the Year 2019 in connection with API Manufacturing at
no additional cost to Astellas; provided that all travel and accommodation
expenses in connection with such technical support shall be borne by Astellas,
and travel time shall be excluded from [**].

 

3.5.                            Commercialization in the Territory.

 

3.5.1.                  Responsibility. Astellas is solely responsible for, and
will bear all costs relating to, Commercializing the Products in the Field in
the Territory.

 

3.5.2.                  Commercialization Activities. Subject to the provisions
of Section 3.5.3, Astellas will use Commercially Reasonable Efforts to
Commercialize the Product in the Territory, subject to compliance by Ironwood
with its obligations hereunder to the extent such compliance would be material
to Astellas’s performance of its Commercialization obligations hereunder. In
conducting the Commercialization activities, Astellas will comply with all
Applicable Law, applicable industry professional standards, and compliance
policies of Astellas which have been previously furnished to Ironwood, as the
same may be updated from time to time and provided to Ironwood.

 

3.5.3.                  Diligence. Astellas will achieve the Commercial Launch
of a Product in the Territory within three months of receiving Regulatory
Approval (including, for the avoidance of doubt, where required, all final
pricing, reimbursement, and other approvals required for Commercial Launch) in
the Territory for such Product. Astellas will use Commercially Reasonable
Efforts to Commercialize a Product in the Territory after such Regulatory
Approval has been received.

 

3.5.4.                  Commercialization Expenses. As between the Parties,
Astellas will book (directly itself or indirectly through any of its Affiliates
and Sublicensees) all sales of Products and will have the sole responsibility
for the sale, invoicing, promotion, and distribution of the Product in the
Territory. Astellas will be solely responsible for all of its Commercialization
expenses.

 

26

--------------------------------------------------------------------------------



 

3.6.                            Publication Strategy. Subject to Ironwood’s
obligations to coordinate worldwide publication strategy with Forest under the
Forest Agreement and with Allergan under the Allergan Agreement, Astellas will
coordinate with Ironwood (i) its publication strategy involving the Product and
(ii) activities involving the Product related to scientific conferences and
other presentations. The Parties intend that the provisions of this Section 3.6
apply to Astellas and its Affiliates and Sublicensees. For the avoidance of
doubt, no Sublicensee will be permitted to publish or present materials
regarding the Product, and any Sublicense agreement hereunder will contain a
provision prohibiting such activities.

 

3.6.1.                  Prior Review. Ironwood and Forest will be afforded the
opportunity to review and approve any scientific paper, abstract, or
presentation with respect to the Product proposed for publication, presentation,
or distribution by Astellas or its Affiliates, which review will be made and
approval or disapproval communicated within ten days of receipt of any such
scientific paper, abstract or presentation, or such shorter period as may
reasonably be required by applicable publication deadlines promptly communicated
to Ironwood and/or Forest. If no comments are received by, and no disapproval
was communicated to, Astellas within such ten day period, the respective paper,
abstract, or presentation shall be deemed approved. Astellas will not
unreasonably reject comments furnished by Ironwood, will comply with Ironwood’s
request to delete references to its Confidential Information in any such
publication, abstract, or presentation and will delay publication for such
reasonable period requested by Ironwood to permit the filing of patent
applications disclosed in material proposed for such publication or
presentation. Ironwood will provide to Astellas, solely for informational
purposes, prior to publication, any scientific paper, abstract, or presentation
with respect to the Product proposed for publication, presentation, or
distribution by Ironwood or its Affiliates and, to the extent available to
Ironwood and permitted under applicable agreements, its licensees. In no event
will Confidential Information of either Party be published without the consent
of that Party.

 

3.6.2.                  Clinical Study Results. The Parties will (i) amongst
each other, and (ii) with Forest, to the extent required by Applicable Law or
best industry practices, coordinate the disclosure of the initiation and results
of clinical studies performed pursuant to the Development and Regulatory Plan by
Astellas, or its Affiliates with respect to the Licensed Compound or Product;
provided that all proposed disclosures and publications will be submitted for
review by the JSC and, by Ironwood, to the Joint Development Committee
constituted under the Forest Agreement, and due regard will be given to the
comments of each Party, the maintenance of confidentiality of Confidential
Information of each Party and allowing time for intellectual property
registrations. Nothing set forth in this Agreement will be deemed to limit or
restrict (a) either Party from disclosing the results of clinical trials
(whether performed by the Parties or by Third Parties) to the extent required by
Applicable Law or best industry practices, and (b) Astellas from disclosing the
results of clinical trials as reasonably determined by Astellas to be necessary
in connection with Regulatory Submissions and other regulatory activities
regarding the Product in the Territory.

 

27

--------------------------------------------------------------------------------



 

3.7.                            Project Team. Each Party will designate a
project team that will coordinate and facilitate ongoing communication between
the Parties.

 

4.                                      CONSIDERATION

 

4.1.                            Upfront Payment.

 

4.1.1.                  No later than 5 Business Days after the Amendment Date,
Astellas will pay to Ironwood $10,000,000 as an upfront, non-creditable,
non-refundable fee and such fee will not be reduced by the amount of any
consumption tax or similar taxes required to be paid under any Applicable Law,
subject, however, to Section 4.6.

 

4.1.2.                  The Parties acknowledge and agree that Astellas has paid
to Ironwood $30,000,000 as an upfront, non-creditable, non-refundable fee under
the Prior Agreement. Such fee will not be reduced by the amount of any
consumption tax or similar taxes required to be paid under any Applicable Law,
subject, however, to Section 4.6.

 

4.2.                            Milestones. The Parties acknowledge and agree
that Astellas has timely paid to Ironwood the following one-time milestone
payments under the Prior Agreement:

 

4.2.1.                  $15,000,000 upon initiation (i.e., enrollment of the
first study subject) of a Phase III study for the Product in Japan;

 

4.2.2.                  $15,000,000 upon the first filing of an NDA for the
Product with a Regulatory Authority in Japan; and

 

4.2.3.                  $15,000,000 upon the first approval of an NDA for the
Product by a Regulatory Authority in Japan.

 

4.3.                            Royalties and Other Payments.

 

4.3.1.                  Royalty on Net Sales Prior to January 1, 2020.
Notwithstanding anything to the contrary set forth herein, no royalties shall be
payable under this Agreement with respect to Net Sales of the Product during the
Year 2019.

 

4.3.2.                  Royalty on Net Sales Beginning on January 1, 2020.
Astellas will pay to Ironwood royalties based on the aggregate annual Net Sales
of Products sold by Astellas or its Affiliates in the Field in the Territory on
or after January 1, 2020 at the rates set forth in the table below. The royalty
payments will not be reduced by the amount of any consumption tax or similar
taxes required to be paid by Astellas under any Applicable Law, subject,
however, to Section 4.6.

 

Aggregate Annual Net Sales in the Territory

 

Royalty rate

 

$50,000,000 or less

 

[**]

%

$50,000,000.01 to $100,000,000

 

[**]

%

$100,000,000.01 to $150,000,000

 

[**]

%

More than $150,000,000

 

[**]

%

 

28

--------------------------------------------------------------------------------



 

For the avoidance of doubt, the above rates are incremental rates that apply to
the Net Sales indicated for each applicable rate only. For example, if Astellas
receives $40,000,000 of Net Sales of Products in each Calendar Quarter in a
given Year, then, in the absence of any credit or deduction under this
Agreement, Astellas will pay a royalty of [**]% of $40,000,000) in the first
Calendar Quarter, a royalty of [**]% of $10,000,000 and [**]% of $30,000,000) in
the second Calendar Quarter, a royalty of [**]% of $20,000,000 and [**]% of
$20,000,000) in the third Calendar Quarter, and a royalty of [**]% of
$30,000,000 and [**]% of $10,000,000) in the fourth Calendar Quarter.

 

4.3.3.                  Royalty Credit for Net Sales Beginning on January 1,
2020. Astellas may deduct from the royalties owed for a particular Calendar
Quarter pursuant to Section 4.3.2 any amounts owed to an Astellas Indemnified
Party in accordance with the IP Indemnity set forth in Section 9.1; it being
understood that any such amounts owed to an Astellas Indemnified Party are not
deductible pursuant to Section 4.3.5 to the extent deducted under this
Section 4.3.3. In case that the deductible amounts, in any Calendar Quarter
calculation, are higher than the royalty that would otherwise be owed for such
Calendar Quarter, no payment will be due from Astellas to Ironwood, and the
difference will be credited to Astellas to be deducted from future royalty
payments owed to Ironwood. For the avoidance of doubt, other than the deductions
set forth in Section 4.3.3, Section 4.3.4 and Section 4.3.5, no deduction
(including any deduction under the Prior Agreement) shall apply to royalties
payable under this Agreement for Net Sales beginning on January 1, 2020.

 

4.3.4.                  Occurrence of a [**]. Notwithstanding any other
provision of this Agreement, the [**] has occurred in the Territory with respect
to such Product during the applicable Calendar Quarter.

 

4.3.5.                  Third Party Rights. If Astellas obtains a license or
similar rights from a Third Party (including, but not limited to, pursuant to a
settlement) (a) in the absence of which it could not legally (including, without
infringing any Third Party patent rights) use or practice the Ironwood
Technology (including the Licensed Compound) in the Territory pursuant to this
Agreement (“Necessary License”), or (b) that is otherwise necessary or useful to
Develop or Commercialize the Licensed Compound pursuant to this Agreement (a
“Useful License”), then [**]; provided that, in no event (x) [**], and (y) [**].
For the avoidance of doubt, the foregoing sentence shall not apply to a
Necessary License.  If Ironwood does not [**] pursuant to this Section, then
Astellas shall have the right to [**], and Astellas shall promptly notify
Ironwood if it has made a [**]. If Astellas makes a [**], Ironwood may, [**] in
accordance with this Section. If (i) Ironwood does not bring such Claim within
such period or (ii) the Arbitrators find that Astellas has made a [**] in
accordance with this Section and

 

29

--------------------------------------------------------------------------------



 

Ironwood does not, [**], then Astellas will [**]. If the Arbitrators find that
it would be [**]. To the extent [**]. For the avoidance of doubt, nothing in
this Section 4.3.5 shall prevent any [**], including, without limitation,
pursuant to Section 4.3.3.

 

4.4.                            Quarterly Reports. Within 30 days after the
beginning of each Calendar Quarter beginning with the Calendar Quarter in which
the First Commercial Sale following receipt of Regulatory Approval occurred,
Astellas will deliver to Ironwood a report setting forth for the previous
Calendar Quarter the following information on a Product-by-Product basis:
(a) the gross sales and Net Sales of each Product in the Territory, (b) the
number of units sold by Astellas, its Affiliates or Sublicensees and provided as
samples without charge to any Third Party, (c) the basis for any adjustments to
the royalty payable for the sale of each Product, (d) the royalty due hereunder
for the sales of each Product, and (e) the applicable exchange rate as
determined in accordance with this Agreement. The total royalty due for the sale
of Products during such Calendar Quarter will be remitted at the time such
report is made.

 

4.5.                            Records and Audits. During the Term of this
Agreement, Astellas will keep and maintain accurate and complete records
regarding Net Sales during the three preceding Years. Upon 15 days prior written
notice from Ironwood, Astellas will permit an independent certified public
accounting firm of internationally recognized standing, selected by Ironwood and
reasonably acceptable to Astellas, to examine the relevant books and records of
Astellas and its Affiliates, as may be reasonably necessary to verify the
royalty reports submitted by Astellas in accordance with Section 4.4. An
examination by Ironwood under this Section 4.5 will occur not more than once in
any Year and will be limited to the pertinent books and records for any Year
ending not more than 36 months before the date of the request. The accounting
firm will be provided access to such books and records at Astellas’s facility or
facilities where such books and records are normally kept and such examination
will be conducted during Astellas’s normal business hours. Astellas may require
the accounting firm to sign a standard non-disclosure agreement before providing
the accounting firm access to its facilities or records. Upon completion of the
audit, the accounting firm will provide both Ironwood and Astellas a written
report disclosing whether the reports submitted by Astellas are correct or
incorrect and the specific details concerning any discrepancies. No other
information will be provided to Ironwood. If the report or information submitted
by Astellas results in an underpayment or overpayment, the Party owing the
underpaid or overpaid amount will promptly pay such amount to the other Party,
and, if, as a result of such inaccurate report or information, such amount is
more than five percent of the amount that was owed to Ironwood, Astellas will
reimburse Ironwood for the reasonable expense incurred by Ironwood in connection
with the audit.

 

4.6.                            Taxes and Withholding. Other than as set forth
in Sections 4.6.1 and 4.6.2 below, the Parties expect that the Convention
between the Government of the United States of America and the Government of
Japan for the Avoidance of Double Taxation and the Prevention of Fiscal Evasion
with Respect to Taxes on Income, entered into force on March 30, 2004 (the
“U.S.-Japan Treaty”), shall apply to eliminate any Japanese withholding tax on
all payments made by Astellas to Ironwood under this Agreement

 

30

--------------------------------------------------------------------------------



 

(including without limitation the Upfront Payment paid or payable under
Section 4.1, Milestones and Royalty payments), and, as a result, Astellas will
make all such payments free and clear of any withholding tax (including
interest, penalties, and additions thereto) (a “Tax”). Astellas acknowledges
that, prior to the Effective Date, Ironwood has provided to Astellas all
documentation reasonably necessary evidencing Ironwood’s eligibility for
benefits under the U.S.-Japan Treaty regarding withholding taxes on payments due
under this Agreement, including but not limited to the documents described on
Schedule 4.6.  Subject to Ironwood’s compliance with the foregoing Astellas will
timely file all documentation reasonably necessary to comply with the U.S.-Japan
Treaty in accordance with the rules and regulations prescribed by the Japanese
tax authorities. If, however, after the Effective Date, the paying Party
reasonably believes that a deduction or withholding of a Tax on any payment made
under this Agreement is required by any applicable law, then the paying Party
will promptly (i) notify the other Party of such requirement; (ii) pay to the
relevant authorities the full amount required to be deducted or withheld
promptly upon the earlier of determining that such deduction or withholding is
required or receiving notice that such amount has been assessed; and
(iii) forward to the other Party an official receipt (or a certified copy), or
other documentation reasonably acceptable to the other Party evidencing such
payment to such authorities. The paying Party is solely responsible for ensuring
the timely payment of any such Tax that might be required and any related tax
information reporting with respect to any payments under the Agreement that may
be deemed to arise in the Territory.

 

4.6.1.                  Change in Status Under the U.S.-Japan Treaty.

 

(a)                                 Assignment by Astellas or Astellas Change of
Ownership. Notwithstanding Section 10.8, Astellas may not delegate to any of its
Affiliates its obligation to pay Ironwood an amount or amounts due in accordance
with Section 4.1, Section 4.2, and/or Section 4.3 of this Agreement, except as
provided in this Section 4.6.1(a). Astellas may, on written notice to Ironwood,
delegate any or all of the foregoing obligations to any of its Affiliates,
whether or not created or organized in the United States or under the law of the
United States or of any State within the United States; provided, however, that
if, as a result of such delegation (or as a result of any change of ownership of
Astellas or other Change of Control of Astellas or any change in the tax
residency of Astellas or any of its Affiliates, successors, transferees or
assigns that assume any obligation of Astellas to pay any amount to Ironwood
under Section 4.1, Section 4.2, and/or Section 4.3 of this Agreement), a
deduction or withholding of Tax on any payment to Ironwood under Section 4.1,
Section 4.2, and/or Section 4.3 is required by any applicable law (other than
the law of the United States or any State within the United States) that would
not have been required absent such delegation (or change of ownership of
Astellas), then Astellas (including its successors, transferees, and assigns)
will pay (or authorize payment) to Ironwood such additional amount as is
necessary to ensure that the net amount actually received by Ironwood (free and
clear of any Tax, including any Tax imposed on or with respect to the additional
amount, whether assessed against Astellas or Ironwood)

 

31

--------------------------------------------------------------------------------



 

will equal the full amount Ironwood would have received had no such deduction or
withholding been required (including, for the avoidance of doubt, any
preexisting entitlements to additional amounts pursuant to this
Section 4.6.1(a)). For purposes of this Section 4.6.1(a), the term “Tax” will
not include taxes imposed upon or measured by the net income of Ironwood, in
each case imposed by the jurisdiction in which Ironwood’s principal place of
business is located or by any jurisdiction in which Ironwood conducts business
through an office, branch or permanent establishment. Ironwood will make
Commercially Reasonable Efforts to assist Astellas in obtaining an exemption
from, or refund of, any deduction or withholding of Tax on any payment to
Ironwood under Section 4.1, Section 4.2, and/or Section 4.3 pursuant to the
foregoing. In the event that Astellas (including its successors, transferees,
and assigns) makes an additional payment to Ironwood under this paragraph and
Astellas’s deduction or withholding of Tax results in a Tax Benefit Amount (as
defined below) for any taxable year, Ironwood will so notify Astellas and,
within 12 months of the close of the taxable year, promptly pay to Astellas the
Tax Benefit Amount.  “Tax Benefit Amount” means the amount, if any, that is
equal to the excess of the United States federal, state or other income taxes
that would have been imposed on Ironwood had there been no deduction or
withholding giving rise to an additional payment over the United States federal,
state or other income taxes actually imposed on Ironwood when there is such
deduction or withholding.

 

(b)                                 Assignment by Ironwood or Ironwood Change.
Notwithstanding Section 10.8, Ironwood may not assign to any of its Affiliates
its right to receive an amount or amounts due from Astellas in accordance with
Section 4.1, Section 4.2, and/or Section 4.3 of this Agreement, except as
provided in this Section 4.6.1(b). Ironwood may, on written notice to Astellas,
assign any or all of the foregoing rights to any of its Affiliates, whether or
not created or organized in the United States or under the law of the United
States or of any State within the United States; provided, however, that if, as
a result of such assignment (or as a result of any change of ownership of
Ironwood, or any change in the tax residency of Ironwood), a deduction or
withholding of Tax on any payment to Ironwood under Section 4.1, Section 4.2,
and/or Section 4.3 is required by any applicable law and Astellas is the paying
Party, then such payment obligation(s) by Astellas (including its successors,
transferees, and assigns) hereunder shall be reduced by the amount(s) required
to be deducted or withheld. For any Taxes withheld or to be withheld, each Party
agrees to timely deliver all certificates and forms as may be necessary and
appropriate to file Tax returns as would be necessary with respect to such
Taxes.

 

4.6.2.                  Change in Applicable Law. In the case of any change in
applicable law that eliminates a previously available exemption from Japanese
withholding tax on any payment to Ironwood under Section 4.1, Section 4.2,
and/or Section 4.3,

 

32

--------------------------------------------------------------------------------



 

including without limitation any amendment, renegotiation or termination of the
U.S.-Japan Treaty, the following provisions will be effective for any
payment(s) occurring on or after the effective date of such change:

 

(a)                                 Upfront Payment and Milestones. With respect
to the Upfront Payments paid or payable under Section 4.1 and any Milestone
payments paid under Section 4.2 only, Astellas (including its successors,
transferees, and assigns) will pay (or authorize payment) to Ironwood such
additional amount as is necessary to ensure that the net amount actually
received by Ironwood (free and clear of any Tax, including any Tax imposed on or
with respect to the additional amount, whether assessed against Astellas or
Ironwood) will equal the full amount Ironwood would have received had no such
deduction or withholding been required. For purposes of this Section 4.6.2(a),
the term “Tax” will not include taxes imposed upon or measured by the net income
of Ironwood, in each case imposed by the jurisdiction in which Ironwood’s
principal place of business is located or by any jurisdiction in which Ironwood
conducts business through an office, branch or permanent establishment. Ironwood
will make Commercially Reasonable Efforts to assist Astellas in obtaining an
exemption from, or refund of, any deduction or withholding of Tax on any payment
to Ironwood under Section 4.1 or Section 4.2 pursuant to the foregoing. In the
event that Astellas (including its successors, transferees, and assigns) makes
an additional payment to Ironwood under this paragraph and Astellas’s deduction
or withholding of Tax results in a Tax Benefit Amount for any taxable
year, Ironwood will so notify Astellas and, within 12 months of the close of the
taxable year, promptly pay to Astellas the Tax Benefit Amount.

 

(b)                                 Royalty Payments. With respect to royalties
payable to Ironwood under Section 4.3 only, Astellas may reduce its payment
obligation under Section 4.3 by the amount required to be deducted or withheld
as a result of a change in applicable law; provided, however, that Ironwood
shall remain entitled to have such payments made free of any incremental
increase in the amount of taxes required to be deducted or withheld as a result
of a delegation or change of ownership, pursuant to the principles described in
Section 4.6.1(a). For any Taxes withheld or to be withheld, each Party agrees to
timely deliver all certificates and forms as may be necessary and appropriate to
file Tax returns as would be necessary with respect to such Taxes.

 

4.7.                            Currency. With the exception of the royalty rate
determination in Section 4.3.2, all amounts payable and calculations hereunder
will be in United States dollars. Net Sales will be translated into United
States dollars, based on the average TTM rate published by Tokyo Mitsubishi UFJ
Bank for the applicable Calendar Quarter for which such Net Sales are reported.
If, due to restrictions or prohibitions imposed by national or international
authority, payments cannot be made as provided in this Section 4, the Parties
will consult with a view to finding a prompt and acceptable solution, and the

 

33

--------------------------------------------------------------------------------



 

paying Party will deal with such monies as the other Party may lawfully direct
at no additional cost or expense to the paying Party.

 

4.8.                            Confidentiality. All financial information of a
Party which is subject to review under this Section 4 will be deemed to be
Confidential Information subject to the provisions of Section 5.1, and such
Confidential Information will not be disclosed to any Third Party or used for
any purpose other than verifying payments to be made by one Party to the other
hereunder; provided, however, that such Confidential Information may be
disclosed to Third Parties only to the extent necessary to enforce a Party’s
rights under this Agreement.

 

4.9.                            Interest. Any payment under this Section 4 that
is more than [**] past due will be subject to interest at an annual percentage
rate of [**] (as published in the “Money Rates” table of the Eastern Edition of
The Wall Street Journal during the period such amount is overdue) [**] if a
Party does not make payment within 30 days of its receipt of notice that such
amount is past due. Likewise, any overpayment that is not refunded within [**]
after the date such overpayment was made will thereafter be subject to interest
at an annual percentage rate of [**] (as published in the “Money Rates” table of
the Eastern Edition of The Wall Street Journal during period such amount is
overdue) [**]; provided, however, that if the overpayment is due to errors in
reports provided by the overpaid Party, such interest will accrue from the date
the overpayment was made. Notwithstanding the preceding, if a Party contests any
amounts due hereunder in good faith and promptly notifies the other Party of
such dispute, interest will not accrue as to amounts being so contested until
[**] following the presentation of such notice to the other Party.

 

4.10.                     [**]. Without limiting anything in Section 4.3,
Astellas shall [**].

 

5.                                      COVENANTS

 

5.1.                            Confidentiality.

 

5.1.1.                  Confidential Information. Except to the extent expressly
permitted by this Agreement and subject to the provisions of Sections 5.1.2 and
5.1.3, at all times during the Term and for [**] years following the expiration
or termination of this Agreement or, if later, compliance with Section 5.1.5
hereof, each Party (a “Receiving Party”) (a) will keep completely confidential
and will not publish or otherwise disclose any Confidential Information
furnished to it by the other Party (a “Disclosing Party”), except to those of
the Receiving Party’s employees, Affiliates, marketing partners, consultants,
manufacturing partners, or representatives who have a need to know such
information (collectively, “Authorized Recipients”) to perform such Party’s
obligations or exercise such Party’s rights hereunder and/or to potential
Sublicensees and/or, in the case of Ironwood being the Receiving Party, to
Forest and to Allergan to the extent necessary to comply with its obligations or
conduct activities under the Forest Agreement and the Allergan Agreement, in
each case under an obligation of confidentiality no less protective than the
terms hereof, and (b) will not use

 

34

--------------------------------------------------------------------------------



 

Confidential Information of the Disclosing Party directly or indirectly for any
purpose other than performing its obligations or exercising its rights
hereunder. The Receiving Party will be liable for any breach by any of its
Authorized Recipients of the restrictions set forth in this Agreement. For the
avoidance of doubt, all “Confidential Information” under the Prior Agreement
will be deemed to be Confidential Information under this Agreement.

 

5.1.2.                  Exceptions to Confidentiality. The Receiving Party’s
obligations set forth in this Agreement will not extend to any Confidential
Information of the Disclosing Party:

 

(a)                                 that is or hereafter becomes part of the
public domain through no wrongful act, fault or negligence on the part of a
Receiving Party or its Authorized Recipients;

 

(b)                                 that is received from a Third Party without
restriction and without breach of any agreement or fiduciary duty between such
Third Party and the Disclosing Party;

 

(c)                                  that the Receiving Party can demonstrate by
competent evidence was already in its possession without any limitation or
restriction on use or disclosure prior to its receipt from the Disclosing Party;

 

(d)                                 that is generally made available to Third
Parties by the Disclosing Party without any restriction imposed by the
Disclosing Party on disclosure, whether such restriction is by contract,
fiduciary duty or by operation of law; or

 

(e)                                  that the Receiving Party can demonstrate by
competent evidence was independently developed by the Receiving Party without
any reference to Confidential Information.

 

5.1.3.                  Authorized Disclosure. Each Party and its Authorized
Recipients may disclose Confidential Information to the extent that such
disclosure is (a) made in response to a valid order, governmental inquiry, or
request (each an “Order”) of a court of competent jurisdiction or other agency,
as applicable; provided, however, that the Receiving Party must first have given
notice to the Disclosing Party and given the Disclosing Party a reasonable
opportunity to quash such Order or to obtain a protective order requiring that
the Confidential Information and/or documents that are the subject of such Order
be held in confidence by such court or Agency or, if disclosed, be used only for
the purposes for which the Order was issued; and provided further that if an
Order is not quashed or a protective order is not obtained, the Confidential
Information disclosed in response to such Order will be limited to that
information that is legally required to be disclosed in such response to such
Order, and (b) required by Applicable Law. In addition, Astellas and its
Authorized Recipients may disclose Confidential Information to the extent that
such disclosure is reasonably deemed necessary by Astellas in connection

 

35

--------------------------------------------------------------------------------



 

with Regulatory Submissions or other regulatory activities regarding the Product
in the Territory.

 

5.1.4.                  Notification. The Receiving Party will notify the
Disclosing Party immediately, and cooperate with the Disclosing Party as the
Disclosing Party may reasonably request, upon the Receiving Party’s discovery of
any loss or compromise of the Disclosing Party’s Confidential Information.

 

5.1.5.                  Destruction of Confidential Information. Upon the
expiration or earlier termination of this Agreement, the Receiving Party will
(a) destroy all tangible embodiments of Confidential Information of the
Disclosing Party, including any and all copies thereof, and those portions of
any documents, memoranda, notes, studies, and analyses prepared by the Receiving
Party or its Authorized Recipients that contain or incorporate such Confidential
Information and provide written certification of such destruction to the
Disclosing Party in a form reasonably acceptable to the Disclosing Party,
provided that the legal department of the Receiving Party will have the right to
retain one copy of any such tangible embodiments (i) for archival purposes, and
(ii) as may be required to comply with Applicable Law, provided such copy will
continue to be maintained on a confidential basis subject to the terms of this
Agreement, and (b) immediately cease, and will cause its Authorized Recipients
to cease, use of such Confidential Information as well as any information or
materials that contain or incorporate from such Confidential Information.

 

5.1.6.                  Use of Name and Disclosure of Terms. Each Party will
keep the existence and the terms of this Agreement confidential and will not
disclose such information to any other Person through a press release or
otherwise, or mention or otherwise use the name, insignia, symbol, trademark,
trade name, or logotype of the other Party or its Affiliates in any manner
without the prior written consent of the other Party in each instance (which
will not be unreasonably withheld) except as otherwise expressly permitted in
this Agreement. The restrictions imposed by this Section 5.1.6 will not prohibit
either Party from making any disclosure (a) pursuant to Section 7.12, or
(b) that is required by Applicable Law, rule, or regulation or the requirements
of a national securities exchange or another similar regulatory body including
disclosing such information in any clinical trial database maintained by or on
behalf of a Party or to (i) potential investors and advisors, (ii) attorneys and
consultants, and (iii) Affiliates and potential Sublicensees and marketing
partners, under an obligation of confidentiality. Further, the restrictions
imposed on each Party under this Section 5.1.6 are not intended, and will not be
construed, to prohibit a Party from identifying the other Party in its internal
business communications, provided that any Confidential Information in such
communications remains subject to this Section 5.1.6.

 

5.1.7.                  Remedies. The Parties acknowledge and agree that the
restrictions set forth in this Section 5.1 are reasonable and necessary to
protect the legitimate interests of the Parties and that neither Party would
have entered into this Agreement in the absence of such restrictions, and that
any breach or threatened

 

36

--------------------------------------------------------------------------------



 

breach of any provision of this Section 5.1 will result in irreparable injury to
the other Party for which there will be no adequate remedy at law. In the event
of a breach or threatened breach of any provision of Section 5.1 by a Party, the
other Party will be authorized and entitled to obtain from any court of
competent jurisdiction injunctive relief, whether preliminary or permanent,
specific performance and an equitable accounting of all earnings, profits and
other benefits arising from such breach, which rights will be cumulative and in
addition to any other rights or remedies to which such Party may be entitled in
law or equity. The breaching Party agrees to waive any requirement that the
non-breaching Party (i) post a bond or other security as a condition for
obtaining any such relief and (ii) show irreparable harm, balancing of harms,
consideration of the public interest or inadequacy of monetary damages as a
remedy. Nothing in this Section 5.1.7 is intended, or will be construed, to
limit the Parties’ rights to equitable relief or any other remedy for a breach
of any provision of this Agreement.

 

5.2.                            Restrictions. During [**], without the prior
written consent of the other Party, and [**], neither Party nor such Party’s
Affiliates will (i) [**], (ii) [**], or (iii) at any time prior to Regulatory
Approval of the Product, [**]. Nothing in this Section 5.2 shall limit either
Party’s or its Affiliates’ [**], and, except as expressly set forth in
subclauses (ii) and (iii) above, [**], with respect to any [**].

 

5.3.                            Compliance with Law. Each Party hereby covenants
and agrees to comply with all Applicable Law applicable to its activities
connected with the Development, Manufacture, and Commercialization (as
applicable) of Products. Without limiting the generality of the foregoing:

 

5.3.1.                  Patient Information. Each Party agrees to abide by all
laws, rules, regulations, and orders of all applicable supranational, national,
federal, state, provincial, and local governmental entities concerning the
confidentiality or protection of patient identifiable information and/or
patients’ protected health information, as defined by any other applicable
legislation in the course of their performance under this Agreement.

 

5.3.2.                  Debarment. Each Party agrees that it will not use, in
any capacity, in connection with any of its obligations to be performed under
this Agreement any individual who has been debarred under the FD&C Act or the
Generic Drug Enforcement Act or analogous law.

 

5.4.                            Nonsolicitation of Employees. During the Term of
this Agreement and for a period of [**] thereafter, each Party agrees that
neither it nor any of its Affiliates will recruit, solicit or induce any
employee of the other Party that is involved in the activities conducted
pursuant to this Agreement to terminate his or her employment with such other
Party and become employed by or consult for such other Party, whether or not
such employee is a full-time employee of such other Party, and whether or not
such employment is pursuant to a written agreement or is at-will. For purposes
of the foregoing, “recruit”, “solicit” or “induce” does not include
(a) circumstances where an employee of one Party initiates contact with the
other Party or any of its Affiliates with

 

37

--------------------------------------------------------------------------------



 

regard to possible employment, or (b) general solicitations of employment not
specifically targeted at employees of a Party or any of its Affiliates,
including responses to general advertisements. In addition, during the Term of
this Agreement and for a period of [**] thereafter, neither Party may hire or
employ any such employee of the other Party (including personnel who were
employees of such other Party within a period of [**] or less from the date of
the proposed hiring or employment) without the prior written consent of such
other Party, unless such other Party had previously terminated the employment of
such former employee.

 

5.5.                            Standstill Agreement. During [**] following the
termination or expiration of this Agreement (the “Standstill Period”), neither
Astellas nor any of its Representatives (as defined below) (each an “Astellas
Related Party”) will, in any manner, directly or indirectly:

 

5.5.1.                  make, effect, initiate, directly participate in or cause

 

(a)                                 any acquisition of beneficial ownership of
any securities of Ironwood or any securities of any Affiliate of Ironwood, if,
after such acquisition, the Astellas Related Parties would beneficially own more
than ten percent of the outstanding common stock of Ironwood; or

 

(b)                                 any acquisition of all or substantially all
of the assets of Ironwood or of any Affiliate of Ironwood; provided this
subsection (b) will not apply to the acquisition by the Astellas Related Parties
of a license or other rights to Ironwood assets or technology under terms
negotiated by the Parties; or

 

(c)                                  any tender offer, exchange offer, merger,
business combination, recapitalization, restructuring, liquidation, dissolution
or extraordinary transaction involving Ironwood or any Affiliate of Ironwood, or
involving any securities or assets of Ironwood or any securities or assets of
any Affiliate of Ironwood; or

 

(d)                                 any “solicitation” of “proxies” (as those
terms are used in the proxy rules of the Securities and Exchange Commission) or
consents with respect to any securities of Ironwood; or

 

5.5.2.                  form, join or participate in a Group with respect to the
beneficial ownership of any securities of Ironwood; or

 

5.5.3.                  act, alone or in concert with others, to seek to control
the management, board of directors or policies of Ironwood; or

 

5.5.4.                  take any action that might require Ironwood to make a
public announcement regarding any of the types of matters set forth in
Section 5.5.1(a); or

 

38

--------------------------------------------------------------------------------



 

5.5.5.                  agree or offer to take, or encourage or propose
(publicly or otherwise) the taking of, any action referred to in Sections
5.5.1(a), 5.5.1(b), 5.5.1(c), or 5.5.1(d); or

 

5.5.6.                  assist, induce or encourage any other person to take any
action of the type referred to in Sections 5.5.1(a), 5.5.1(b), 5.5.1(c), or
5.5.1(d); or

 

5.5.7.                  enter into any discussions, negotiations, arrangement or
agreement with any other person relating to any of the foregoing; or

 

5.5.8.                  request or propose, publicly or to shareholders of
Ironwood or its Affiliates, that Ironwood or any of Ironwood’s Representatives
(as defined below) amend, waive or consider the amendment or waiver of any
provision set forth in this Section 5.5.

 

Notwithstanding the foregoing, the provisions of this Section 5.5 will not apply
to (i) the exercise by any of the Astellas Related Parties of any rights
available to shareholders generally pursuant to any transaction described in
this Section 5.5, provided that such Astellas Related Party has not then either
directly or as a member of a Group made, effected, initiated or caused such
transaction to occur, or (ii) any activity by any of the Astellas Related
Parties after Ironwood or any other Third Party unrelated to any of the Astellas
Related Parties has made any public announcement of its intent to solicit or
engage in any transaction of the type referred to in this Section 5.5; provided
however, with respect to subpart (ii), if any of the Astellas Related Parties or
such Third Party terminates or announces its intent to terminate such
transaction and such Astellas Related Party (A) has not previously made any
public announcement of its intent to solicit or engage in any transaction of the
type referred to in this Section 5.5, or (B) in the event that such public
announcement has been made by any of the Astellas Related Parties, such Astellas
Related Party has terminated or announced its intent to terminate such
transaction, then the provisions of this Section 5.5 will again be applicable.

 

For purposes of this Section, a “Representative” of a Party will be deemed to
include each person or entity that is or becomes (i) an Affiliate of such Party,
or (ii) an officer, director, employee, Astellas, attorney, advisor, accountant,
agent or representative of such Party or of any of such Party’s Affiliates,
provided such person is acting on behalf of such Party or such Party’s
Affiliate. “Group” means two or more persons acting as a partnership, limited
partnership, syndicate or other group for the purpose of acquiring, holding or
disposing of securities of Ironwood.

 

5.6.                            Export Restrictions. Astellas will not knowingly
sell, export, or distribute, directly or indirectly, any Product to any location
outside of the Territory or take any action that Astellas reasonably believes
will result in such export. Ironwood will not knowingly sell, export, or
distribute, or permit any Third Party to do any of the foregoing, directly or
indirectly (including through Forest), any Product or the Licensed Compound to
any location within the Territory or take any action that Ironwood reasonably
believes will

 

39

--------------------------------------------------------------------------------



 

result in any of the foregoing (except for the supply of Licensed Compound and
Product to Astellas pursuant to the terms and conditions of this Agreement and
the Manufacturing and Supply Agreement).

 

5.7.                            Communications with other Linaclotide Partners.
Except and to the extent required by this Agreement or otherwise with the prior
consent of Ironwood, Astellas will not communicate with any other Third Parties
that have licensed Ironwood’s rights to the Licensed Compound about the subject
matter of this Agreement or any activities under this Agreement or the license
agreement between Ironwood and such Third Parties. Ironwood shall be responsible
under this Agreement for the performance of any acts contemplated in this
Agreement to be undertaken by Forest and/or Allergan and Ironwood shall ensure
compliance by Forest and/or Allergan with any corresponding obligations of
Forest and/or Allergan under the Forest Agreement and the Allergan Agreement, as
applicable.

 

6.                                      REPRESENTATIONS AND WARRANTIES

 

6.1.                            Representations and Warranties of Each Party. As
of each of the Effective Date and the Amendment Date, each of Astellas and
Ironwood hereby represents and warrants to the other Party hereto as follows:

 

(a)                                 it is a corporation or entity duly organized
and validly existing under the laws of the state or other jurisdiction of its
incorporation or formation;

 

(b)                                 the execution, delivery and performance of
this Agreement by such Party has been duly authorized by all requisite corporate
action and does not require any shareholder action or approval;

 

(c)                                  it has the power and authority to execute
and deliver this Agreement and to perform its obligations hereunder;

 

(d)                                 the execution, delivery and performance by
such Party of this Agreement and its compliance with the terms and provisions
does not and may not conflict with or result in a breach of any of the terms and
provisions of or constitute a default under (i) a loan agreement, guaranty,
financing agreement, agreement affecting a product or other agreement or
instrument binding or affecting it or its property; (ii) the provisions of its
charter or operative documents or bylaws; (iii) any order, writ, injunction or
decree of any court or governmental authority entered against it or by which any
of its property is bound; or (iv) any other agreement with any Third Party; and

 

(e)                                  it has the full right, power and authority
to grant all of the right, title and interest in the licenses granted to the
other Party under this Agreement.

 

40

--------------------------------------------------------------------------------



 

6.2.                            Additional Representations and Warranties of
Ironwood. Ironwood hereby represents and warrants to Astellas that as of the
Effective Date (and, only as expressly provided in subclause (i) below,
thereafter):

 

(a)                                 Ironwood has the sole right, title and
interest in and to the Ironwood Patent Rights listed in Schedule 6.2(a) to this
Agreement and Ironwood has the rights with respect to all Ironwood Technology
that it purports to grant to Astellas hereunder;

 

(b)                                 Ironwood is not subject to any agreement
with a Third Party that includes a royalty or similar payment obligation to, or
other restriction or limitation in favor of, such Third Party (including, for
this purpose, to current or former officers, directors, employees, consultants
or personnel of Ironwood or any predecessor) with respect to its rights to
practice the Ironwood Technology in the Territory and its right and ability to
perform its obligations under this Agreement;

 

(c)                                  No Ironwood Patent Rights are subject to,
or were developed pursuant to any funding agreement with any government or
government agency;

 

(d)                                 Ironwood is not in breach of any material
provisions of any agreements with Third Parties relating to the Ironwood Patent
Rights and the execution of this Agreement and Ironwood’s performance of its
obligations hereunder and the consummation of the transactions contemplated
herein will not result any such breach;

 

(e)                                  Ironwood has not received any written or
oral claim of ownership, inventorship or patent infringement from any Third
Party (including without limitation, by current or former officers, directors,
employees, consultants, or personnel of Ironwood or any predecessor) with
respect to the Ironwood Technology, and Ironwood is not aware of any reasonable
basis for any such claim;

 

(f)                                   There are no challenges, oppositions,
interferences, or other proceedings pending or, to Ironwood’s knowledge,
threatened with respect to the Ironwood Technology;

 

(g)                                  Ironwood has no knowledge of any Third
Party Patent Rights in the Territory that would be infringed by the Development
or Commercialization of Products in the Territory;

 

(h)                                 Ironwood has not brought any claim against
any Third Party relating to the infringement, misappropriation, or other
violation of any Ironwood Technology; and

 

(i)                                     To Ironwood’s knowledge all data, study
results, and other information relating to the Licensed Compound and the Product
presented

 

41

--------------------------------------------------------------------------------



 

by Ironwood to Astellas prior to the Effective Date and during the Term of the
Agreement is, as of the time such data, study results, and other information
were or are presented to Astellas, complete in all material respects and
accurate.

 

6.3.                            Additional Representations and Warranties of
Astellas. Astellas hereby represents and warrants to Ironwood that as of the
Effective Date, except as set forth on Schedule 6.3, Astellas has no products
currently under Phase II or later development or commercialization for
diagnostic, prophylactic or therapeutic uses in IBS-C, CC or OIC indications.

 

6.4.                            Representation by Legal Counsel. Each Party
hereto represents that it has been represented by legal counsel in connection
with this Agreement and acknowledges that it has participated in the drafting.
In interpreting and applying the terms and provisions of this Agreement, the
Parties agree that no presumption will exist or be implied against the Party
which drafted such terms and provisions.

 

6.5.                            No Inconsistent Agreements. Neither Party has in
effect and after the Effective Date neither Party may enter into any oral or
written agreement or arrangement that would be inconsistent with its obligations
under this Agreement or limit the ability of either Party to grant the licenses
set forth in Section 2 of this Agreement.

 

6.6.                            Disclaimer. THE FOREGOING WARRANTIES OF EACH
PARTY ARE IN LIEU OF ANY OTHER WARRANTIES, EXPRESS OR IMPLIED, INCLUDING,
WITHOUT LIMITATION, ANY IMPLIED WARRANTIES OF NONINFRINGEMENT, ANY IMPLIED
WARRANTIES OF MERCHANTABILITY OR ANY IMPLIED WARRANTIES OF FITNESS FOR A
PARTICULAR PURPOSE ALL OF WHICH ARE HEREBY SPECIFICALLY EXCLUDED AND DISCLAIMED.
EACH PARTY HEREBY DISCLAIMS (WITHOUT LIMITING ANY EXPRESS WARRANTIES HEREUNDER)
ANY REPRESENTATION OR WARRANTY THAT THE DEVELOPMENT, MANUFACTURE OR
COMMERCIALIZATION OF ANY PRODUCT UNDER THIS AGREEMENT WILL BE SUCCESSFUL.
Nothing in this Section 6.6 shall be deemed to disclaim or otherwise affect any
warranties, rights, or remedies under the Manufacturing and Supply Agreement.

 

7.                                      INTELLECTUAL PROPERTY

 

7.1.                            Disclosure. During the Term, the Parties will
promptly disclose to one another all Collaboration Know-How (whether patentable
or not).

 

7.2.                            Ownership.

 

7.2.1.                  Ownership of Technology. Determinations as to which
Party has invented any Patent Rights or Know-How will be made in accordance with
the standards of inventorship under U.S. patent law. Subject to the license
grants under Section 2 of this Agreement, as between the Parties, Ironwood will
own all Ironwood Technology and Astellas will own all Astellas Technology. Each
Party will own an undivided one-half interest in and to the Joint Technology. In
the event

 

42

--------------------------------------------------------------------------------



 

inventorship and ownership of any Collaboration Technology cannot be resolved by
the Parties with advice of their respective intellectual property counsel, such
dispute will be resolved through arbitration pursuant to Section 10.1.3,
provided such arbitration panel will include at least a single arbitrator who is
a specialist in U.S. chemical and pharmaceutical patent law and in chemical and
pharmaceutical patents.

 

7.2.2.                  Employee Assignment. To the extent permissible under
Applicable Law, each Party will cause each employee and contractor conducting
work on such Party’s behalf under this Agreement to be bound by an obligation
that (i) compels prompt disclosure to the Party of Technology licensed by such
Party to the other Party hereunder, as applicable, conceived or reduced to
practice by such employee or contractor during any performance under this
Agreement, (ii) automatically assigns to the Party all right, title and interest
in and to all such Technology, and (iii) obligates such persons to similar
obligations of confidentiality as set forth in this Agreement. Each Party will
require each employee and contractor conducting work on such Party’s behalf
under this Agreement to maintain records in sufficient detail and in a good
scientific manner appropriate for patent purposes to properly reflect all work
done.

 

7.3.                            Intellectual Property Working Group. The Parties
will promptly establish an intellectual property working group comprised of at
least one senior patent attorney from each Party, together with research and
development personnel and such other representatives of the Parties as the
Parties may determine to be appropriate from time to time, to discuss patent
issues arising under this Agreement.

 

7.4.                            Prosecution and Maintenance of Patent Rights.

 

7.4.1.                  Patent Prosecution and Maintenance.

 

(a)                                 Each of Ironwood and Astellas will be
primarily responsible, at its own expense, for the preparation, filing,
prosecution and maintenance of the Ironwood Patent Rights and the Astellas
Patent Rights, respectively.

 

(b)                                 Subject to the remaining provisions of this
Section 7.4.1, each Party will provide the other with advance copies of, and a
reasonable opportunity to comment upon, proposed patent filings, related
prosecution strategies and proposed correspondence with patent offices or other
Third Parties relating to Ironwood Patent Rights in the Territory, in the case
of Ironwood, and Astellas Patent Rights, in the case of Astellas (collectively,
“Patent Filing Materials”), and will consider comments received in good faith
and will not unreasonably reject such comments.

 

(c)                                  Astellas acknowledges that Ironwood may
share advanced copies of Patent Filing Materials relating to the Astellas
Sublicensable Patent Rights with Forest to the extent required under the Forest
Agreement, provided that Forest is under an obligation to keep such Patent
Filing

 

43

--------------------------------------------------------------------------------



 

Materials in confidence. However, Ironwood shall not provide Forest advance
copies of Patent Filing Materials for Astellas Patent Rights other than the
Astellas Sublicensable Patent Rights. Except as expressly permitted in the
foregoing, Ironwood shall not disclose any non-public Patent Filing Materials
for Astellas Patent Rights to any Third Party (including Allergan).

 

(d)                                 Ironwood will not be obligated to provide
Astellas with advance copies of Patent Filing Materials for (x) Forest Patent
Rights other than Patent Rights that are “Joint Patent Rights” as defined in the
Forest Agreement or (y) Allergan Patent Rights, in each of clause (x) and (y),
that are included in the Ironwood Patent Rights.

 

(e)                                  Patent Filing Materials which relate to the
validity of Collaboration Patent Rights, to the extent such Collaboration Patent
Rights are necessary or useful in the Territory to Manufacture, Develop or
Commercialize a Collaboration Compound or Product in the Territory, that are
made during the course of an action before a national or regional patent office
in the Territory or national court in the Territory will require the mutual
approval of both Parties.

 

(f)                                   A Party providing comments in accordance
with this Section will provide such comments expeditiously and in any event in
reasonably sufficient time to meet any filing deadline communicated to it by the
other Party. The Party receiving any Patent Filing Materials will maintain such
information in confidence, except for patent applications that have been
published and official correspondence that is publicly available.

 

7.4.2.                  Joint Patent Rights. Absent an agreement by the
intellectual property working group to the contrary, Astellas will be
responsible for such activities in the Territory, with the costs of such
activities to be shared equally by the Parties, and Ironwood will be responsible
for such activities outside the Territory, with the costs of such activities to
be borne by Ironwood. Irrespective of which Party is responsible for filing,
prosecuting and maintaining Joint Patent Rights, Astellas and Ironwood will
equally share the costs for filing, prosecuting and maintaining Joint Patent
Rights in the Territory.

 

7.4.3.                  Reversion Rights. If a Party decides not to file,
prosecute or maintain as applicable, any Ironwood Patent Right, Astellas Patent
Right that is a Collaboration Patent Right, or Joint Patent Right, to the extent
such Patent Right is licensed to the other Party hereunder, it will give the
other Party reasonable notice to that effect sufficiently in advance of any
deadline for any filing with respect to such Patent Right to permit the other
Party to carry out such activity. After such notice, the other Party may,
subject to the Forest Agreement and the Allergan Agreement, file, prosecute and
maintain the Patent Right, and perform such acts as may be reasonably necessary
for the other Party to file, prosecute or maintain such Patent Right, at its
sole cost and expense. If such other Party does

 

44

--------------------------------------------------------------------------------



 

so elect, then the Party which has elected not to pursue such filing,
prosecution or maintenance will provide such cooperation to the other Party,
including the executing and filing of appropriate instruments, as may be
reasonably requested, to facilitate the transition of such prosecution and
maintenance activities.

 

7.4.4.                  Patent Term Extensions. The Parties agree to cooperate
in the selection of the appropriate Ironwood Patent Rights, Astellas Patent
Rights or Joint Patent Rights as listed in the patent information section of the
Product NDA for filing to obtain a patent term extension pursuant to all
applicable laws and regulations (“Patent Term Extension”), including without
limitation supplementary protection certificates and any other extensions that
are now or become available in the future wherever applicable to Patent Rights
that are applicable to the Product.

 

7.5.                            Trademarks.

 

7.5.1.                  Product Trademark. All Products will be sold in the
Territory under the Trademarks selected by Astellas in its sole discretion. The
Parties acknowledge and agree that trademarks developed or used in connection
with the Forest Agreement and the Allergan Agreement may not be used by the
Parties in the Territory unless agreed to by Ironwood and Forest, or Ironwood
and Allergan, as applicable, in writing. If so requested by Astellas, Ironwood
shall not unreasonably withhold such consent, and shall encourage Forest and
Allergan to grant such consent. Astellas shall solely own such Trademarks and is
responsible for the filing, prosecution and maintenance of such Trademarks
within the Territory. Ironwood may reference Astellas and the Product name and
display the Trademarks and logos embodying the Trademarks, as provided by
Astellas, on its website and similar promotional material for the purpose of
general product and company promotion, but not, in any event, for the purpose of
Commercializing the Product. Other than as set forth in the foregoing
sentence, Ironwood shall have no rights to use the Trademarks except to the
extent expressly agreed by Astellas in writing.

 

7.5.2.                  Trademark Use. The manner of use of the Trademarks will
be determined by Astellas in its reasonable discretion. Neither Party will use a
trademark confusingly similar to one of the Trademarks with any of its other
products or, except as otherwise provided herein.

 

7.5.3.                  Party Name on Product Promotional Material. Subject to
Applicable Law, all Product promotional material in the Territory will include
Ironwood’s trade name, trademark, and other logos reasonably requested by
Ironwood (the “Ironwood House Marks”) in a manner that has equal prominence with
Astellas’s marks, provide that the Ironwood House Marks and such use thereof do
not infringe or otherwise violate any rights of any Third Party in the
Territory. To effectuate the purposes of this Agreement, Ironwood hereby grants
to Astellas a royalty free license, to use and display the Ironwood House Marks
in connection with the Commercialization of a Product in the Field in accordance
with this Agreement. All goodwill arising from the use of such Ironwood House
Marks will

 

45

--------------------------------------------------------------------------------



 

inure to the benefit of Ironwood. All goodwill arising from the use of the
Trademarks will inure to the benefit of Astellas.

 

7.6.                            Enforcement of Technology Rights.

 

7.6.1.                  Notice. If Ironwood or Astellas becomes aware that any
Ironwood Technology, Astellas Technology, or Collaboration Technology (including
Joint Technology) is infringed, or misappropriated by a Third Party, in the
Territory in the Field or is subject to a declaratory judgment action arising
from such infringement (any of the foregoing, being an “Infringement”), Ironwood
or Astellas, as the case may be, will promptly notify the other Party.

 

7.6.2.                  Enforcement. Astellas has the first right (but not the
obligation) to enforce any Ironwood Technology, Astellas Technology, and
Collaboration Technology (including Joint Technology), to the extent either
Party has the legal power to enforce such Technology (“Subject Technology”),
against an Infringement in the Territory, provided that Astellas may not admit
the invalidity or unenforceability of any Ironwood Technology without first
consulting with Ironwood and obtaining Ironwood’s prior written consent. If
Astellas exercises its right to enforce any Subject Technology against an
infringer pursuant to this Section 7.6.2, (i) Ironwood shall reasonably
cooperate with Astellas with respect to such enforcement, including by joining
any lawsuit or proceeding as a party where such joinder is required under
applicable law to enforce the Subject Technology, and (ii) Astellas shall pay
all expenses incurred in connection with such enforcement, including reasonable
expenses incurred by Ironwood in connection with its cooperation in such
enforcement. In the event that Astellas declines to enforce the Subject
Technology against an Infringement within 90 days (or such shorter period as may
be required to comply with legal or regulatory deadlines which relate to such
Infringement) of becoming aware thereof, Ironwood will have the right to so
enforce the Subject Technology at its own expense. Irrespective of which Party
controls an action pursuant to this Section, the Parties will collaborate with
respect to such action and the comments of the other Party will not be
unreasonably rejected with respect to strategic decisions and their
implementation with respect to such action. In furtherance of the foregoing, the
Party responsible for any such action will keep the other Party reasonably
informed, in person or by telephone, regarding the status and costs of such
action or proceeding prior to and during any such enforcement. Neither Party
will settle any such action without the written consent of the other Party, such
consent not to be unreasonably withheld. Neither Party will incur any liability
to the other as a consequence of such litigation or any unfavorable decision
resulting therefrom, including any decision holding any such Subject Technology
invalid, not infringed, not misappropriated or unenforceable.

 

7.6.3.                  Costs and Recoveries. Any proceeds of any awards,
judgments or settlements obtained in connection with an Infringement in the
Territory shall [**]. If Astellas exercises its first right to enforce the
Subject Technology against such Infringement, as set forth in Section 7.6.2,
then [**], for purposes of this

 

46

--------------------------------------------------------------------------------



 

Agreement. If Astellas declines to enforce the Subject Technology against such
Infringement, and Ironwood exercises its rights and enforces the Subject
Technology against such Infringement, as set forth in Section 7.6.2, then [**].

 

7.7.                            Third Party Claims.

 

7.7.1.                  Third Party Claims - Course of Action. If the
Development, Commercialization or Manufacture of a Product under this Agreement
is alleged by a Third Party to infringe a Third Party’s patent right(s) or
misappropriate a Third Party’s trade secret, the Party becoming aware of such
allegation will promptly notify the other Party thereof, in writing, reasonably
detailing the claim.

 

7.7.2.                  Third Party Suit. If a Third Party sues a Party (the
“Sued Party”) alleging that the Sued Party’s or the Sued Party’s Affiliates’ or
Sublicensee’s Development, Manufacture or Commercialization of the Licensed
Compound or the Product infringes or will infringe said Third Party’s patent
right(s) or misappropriates said Third Party’s trade secret, then upon the Sued
Party’s request and in connection with the Sued Party’s defense of any such
Third Party suit, the other Party will provide reasonable assistance to the Sued
Party for such defense and will join such suit if deemed a necessary party. The
Sued Party will keep the other Party, if such other Party has not joined in such
suit, reasonably informed on a quarterly basis, in person or by telephone, prior
to and during the pendency of any such suit. The Sued Party will not admit the
invalidity of any Patent Right licensed to a Party hereunder, nor settle any
such suit, without written consent of the other Party, such consent not to be
unreasonably withheld. Subject to the Parties’ respective indemnity obligations
pursuant to Section 9.1 and 9.2, and without limiting anything in Section 4.3.5,
all litigation expenses, including settlement costs, royalties paid in
settlement of any such suit, and the payment of any damages to the Third Party,
will be paid by the Sued Party. Notwithstanding the foregoing, if the Sued Party
seeks an indemnification pursuant to Section 9.1 or Section 9.2, then the
provisions of such Section 9.1 or Section 9.2, and the provisions of Section 9.3
will apply and will control and will supersede this Section 7.7.2. to the extent
it is inconsistent with Section 9.1, Section 9.2, or Section 9.3.

 

7.8.                            Patent Marking. Each Party agrees to mark and
have its Affiliates and all Sublicensees mark all Products (or their containers
or labels) sold pursuant to this Agreement in accordance with and as required by
the applicable statutes or regulations in the Territory and in the country or
countries of manufacture thereof.

 

7.9.                            Patent Certifications. Each Party will
immediately give written notice to the other of any certification of which it
becomes aware has been filed pursuant to any foreign equivalent to 21 U.S.C.
§ 355(b)(2)(A) or § 355(j)(2)(A)(vii) (or any amendment or successor statute
thereto) claiming that any of its Patent Rights licensed to the other Party
hereunder are invalid or that infringement will not arise from the manufacture,
use or sale in the Territory of such Third Party product by a Third Party. If
Astellas decides not to bring infringement proceedings against the Third Party
making such a certification with

 

47

--------------------------------------------------------------------------------



 

respect to any Product, Astellas will give notice to Ironwood of its decision
not to bring suit within ten Business Days after receipt of notice of such
certification (or, if the time period permitted by law is less than 20 Business
Days, within half of the time period permitted by law for Astellas to commence
such action) and Ironwood may then, but will not be obligated to, bring suit
against the Third Party that filed the certification. Any suit by either Party
may be in the name of either or both Parties, as may be required by law. For
this purpose, the Party not bringing suit will execute such legal papers
necessary for the prosecution of such suit as may be reasonably requested by the
Party bringing suit.

 

7.10.                     No Implied Licenses. Except as expressly set forth in
this Agreement, no right or license under any Ironwood Technology or Astellas
Technology (or any other Astellas Technology) is granted or will be granted by
implication as a result of the respective rights of the Parties under this
Agreement. All such rights or licenses are or will be granted only as expressly
provided in this Agreement.

 

7.11.                     Privileged Communications. In furtherance of this
Agreement, it is expected that Astellas and Ironwood will, from time to time,
disclose to one another privileged communications with counsel, including
opinions, memoranda, letters and other written, electronic and verbal
communications. Such disclosures are made with the understanding that they will
remain confidential, they will not be deemed to waive any applicable
attorney-client privilege and that they are made in connection with the shared
community of legal interests existing between Ironwood and Astellas, including
the community of legal interests in avoiding infringement of any valid,
enforceable patents of Third Parties and maintaining the validity of Ironwood
Patent Rights, Astellas Patent Rights and Joint Patent Rights.

 

7.12.                     Recordation of License. The Parties agree and
acknowledge that notwithstanding anything in Section 5.1.6 Astellas shall have
the right to record or file this Agreement or, to the extent permitted, a
summary of the terms of this Agreement disclosing the least amount of the terms
of this Agreement as is necessary to effect such recordation or filing with any
patent office or similar authority in the Territory if Astellas reasonably
determines that such recordation is beneficial or required to give effect to or
protect its rights under this Agreement. Ironwood shall provide all such
cooperation and assistance, and perform all such acts and execute and deliver
all such documents, as Astellas may reasonably request in connection with such
recordation or filing.

 

8.                                      TERM AND TERMINATION

 

8.1.                            Term. The term of this Agreement will commence
on the Effective Date and, unless earlier terminated as provided in this
Section 8, will continue in full force and effect until the later of (i) the
last-to-expire Valid Claim in the Ironwood Patent Rights in the Territory that
covers the Licensed Compound has expired or was invalidated, and (ii) Astellas
is no longer Developing or Commercializing any Products in the Territory (the
“Term”), following which all licenses granted by each Party to the other
pursuant to Section 2 of this Agreement will become fully paid up, irrevocable,
perpetual licenses.

 

48

--------------------------------------------------------------------------------



 

8.2.                            Termination for Cause.

 

8.2.1.                  Termination by Ironwood for Material Breach by Astellas.

 

(a)                                 Fundamental Breach. This Agreement may be
terminated by Ironwood, with the consequences set forth in Section 8.6.1, by
written notice by Ironwood, in the event of a material breach by Astellas of its
material obligations hereunder relating to the Development and Commercialization
of Products (A) which material breach (x) (i) substantially adversely impacts
the Development and Commercialization of Products in the Territory in a manner
that essentially precludes successful Development and Commercialization of
Products in the Territory as contemplated in this Agreement, and (ii) is of a
nature and severity so that other remedies at law or in equity would be
inadequate, or (y) has or, unless abated will have, a material adverse effect on
the successful development and commercialization of the Licensed Compound or
Product outside of the Territory and/or results or, unless abated will result,
in Ironwood’s breach of its obligations to Forest or Allergan under the Forest
Agreement or the Allergan Agreement, as applicable, and (B) which material
breach remains uncured for [**] days measured from the date written notice of
such breach is given to Astellas, which notice will specify the nature of the
breach and demand its cure; provided, however, that if such breach is not
capable of being cured within the stated period and Astellas uses Commercially
Reasonable Efforts to cure such breach during such period and presents a
reasonable remediation plan for such breach, this Agreement may not be
terminated by Ironwood and the cure period will be extended for such period
provided in the remediation plan as long as Astellas continues to use
Commercially Reasonable Efforts to pursue the cure as provided in such
remediation plan; and provided further that if Astellas disputes the alleged
breach in good faith, such cure period shall be tolled until such dispute is
finally resolved in favor of Ironwood.

 

(b)                                 Other Material Breach. This Agreement may be
terminated by Ironwood, with the consequences set forth in Section 8.6.2, by
written notice by Ironwood if Astellas materially breaches a material term of
this Agreement, which breach remains uncured for [**] days measured from the
date written notice of such breach is given to Astellas, which notice will
specify the nature of the breach and demand its cure; provided, however, that if
such breach is not capable of being cured within the stated period and Astellas
uses Commercially Reasonable Efforts to cure such breach during such period and
presents a mutually agreeable remediation plan for such breach, this Agreement
will not terminate and the cure period will be extended for such period provided
in the remediation plan as long as Astellas continues to use Commercially
Reasonable Efforts to pursue the cure as provided in such remediation plan; and
provided further that if Astellas disputes the alleged breach in good faith,
such cure period shall be tolled until such dispute is finally resolved in favor
of Ironwood.

 

49

--------------------------------------------------------------------------------



 

8.2.2.                  Termination by Astellas for Material Breach by Ironwood.
This Agreement may be terminated by written notice by Astellas if Ironwood
materially breaches a material term of this Agreement, which breach remains
uncured for [**] days measured from the date written notice of such breach is
given to Ironwood, which notice will specify the nature of the breach and demand
its cure; provided that if Ironwood disputes the alleged breach in good faith,
such cure period shall be tolled until such dispute is finally resolved in favor
of Astellas. For the avoidance of doubt, (i) nothing in the foregoing shall
limit any other rights or remedies Astellas may have on account of any breach by
Ironwood either in addition to or in lieu of termination, including specific
performance, injunctive relief, damages, and other equitable or legal remedies,
and any rights or remedies pursuant to this Agreement, and (ii) nothing herein
shall require Astellas to terminate this Agreement.

 

8.2.3.                  Non-Exclusive Remedy. A termination by either Party in
accordance with this Section 8.2 shall be a non-exclusive remedy and shall not
preclude the terminating Party from seeking any other legal or equitable remedy,
subject to the limitations set forth in Section 9.5 and the other applicable
terms and conditions of this Agreement.

 

8.3.                            Bankruptcy. This Agreement may be terminated by
written notice by either Party at any time during the Term of this Agreement if
the other Party will file in any court or agency, pursuant to any statute or
regulation of any state or country, a petition in bankruptcy or insolvency or
for reorganization or for an arrangement or for the appointment of a receiver or
trustee of that Party or of its assets, or if the other Party proposes a written
agreement of composition or extension of its debts, or if the other Party will
be served with an involuntary petition against it, filed in any insolvency
proceeding, and such petition is not dismissed within 60 days after the filing
thereof, or if the other Party proposes or is a Party to any dissolution or
liquidation, or if the other Party makes an assignment for the benefit of its
creditors (each of the foregoing an “Insolvency Event”).

 

8.4.                            Termination for Convenience. Prior to its
expiration, this Agreement may be terminated in its entirety at any time by
Astellas effective upon at least [**] days prior written notice to Ironwood for
any reason. If Astellas terminates for a material safety issue, Astellas will
provide all assistance reasonably requested by Ironwood for at least [**] days
after the effective date of such termination to identify, further characterize,
and fully document such safety issue, and will provide such other assistance as
may be reasonably useful or necessary for Ironwood to continue with the
development or commercialization of the Licensed Compound. Notwithstanding the
foregoing sentence, Astellas will not be required to undertake any Development,
Manufacturing, or Commercialization activities after providing notice of
termination for a material safety issue under this Section 8.4.

 

50

--------------------------------------------------------------------------------



 

8.5.                            Change of Control.

 

8.5.1.                  Change of Control Notice. Astellas will notify Ironwood
in writing, referencing this Section 8.5.1 of this Agreement, immediately upon
any Change of Control of Astellas, and will provide such notice where possible
at least 60 days prior to the Change of Control.

 

8.5.2.                  Consequences of a Change of Control.

 

(a)                                 In the event that Astellas is subject to a
Change of Control which could reasonably be expected to lead to an Impairment
(as defined below), Astellas will notify Ironwood at least [**] days prior to
the closing of such transaction, and Ironwood may elect, in its sole discretion,
to (i) continue this Agreement in accordance with its terms, (ii) terminate this
Agreement on [**] months notice, during which period this Agreement would
continue in effect in accordance with its terms, such notice to be delivered
within [**] days after the Fair Market Value is determined pursuant to this
Section 8.5.2(a). Within [**] days following Ironwood’s receipt of notice from
Astellas of a Change of Control that could reasonably be expected to lead to an
Impairment, Ironwood will provide notice to Astellas requesting a determination
of the Fair Market Value upon a termination of this Agreement pursuant to this
Section 8.5.2(a), and the failure to so request such valuation will be deemed
the election to continue this Agreement in accordance with its terms. Such
determination must be made by the Parties in good faith, and if such
determination is not made within [**] days of the request, then as determined by
a Valuation Panel. In connection with such termination, Ironwood will be
required to pay Astellas an amount equal to the upfront portion of the Fair
Market Value within ten days of the effective date of the termination, and, as
they become due, payment of any ongoing, and/or recurring license fees,
royalties, and other payments that may be part of Fair Market Value.

 

(b)                                 For purposes of this Section 8.5.2, an
“Impairment” will only be deemed to occur if (a) it is reasonably anticipated
that the entity resulting from such Change of Control will be unable to perform
its obligations in accordance with the terms of this Agreement, as reasonably
determined based on objective criteria available to both Parties, including
without limitation, the new entity’s financial position and product pipeline,
(b) the product line of the entity that survives following the Change of Control
includes a product in an Oral Formulation in the Field that is in clinical
development which is indicated for the treatment of IBS-C, CC, OIC (unless as to
any such indication, the JSC has determined not to pursue Development for such
indication) or any other indication for which the Product is then being
Commercialized in the Territory pursuant to this Agreement.

 

51

--------------------------------------------------------------------------------



 

8.6.                            Effects of Termination.

 

8.6.1.                  If this Agreement is terminated by Ironwood under
Sections 8.2.1(a), 8.3 or 8.5, or by Astellas under Section 8.4, then the
following provisions will be effective upon such termination (subject to, in the
case of a termination pursuant to Section 8.5, any payments due under
Section 8.5 having been made):

 

(a)                                 All licenses granted by Ironwood to Astellas
hereunder will automatically terminate.

 

(b)                                 All licenses granted by Astellas to Ironwood
hereunder will become fully paid up, irrevocable, perpetual, royalty-free
licenses in the event of a termination pursuant to Sections 8.2.1(a), 8.3, or
8.4.  In the event of a termination pursuant to Sections 8.2.1(b) or 8.5, such
licenses shall be subject to such payments as may be required as part of the
determination of Fair Market Value.

 

(c)                                  Astellas will (i) transfer to Ironwood all
Regulatory Submissions and Regulatory Approvals pertaining to the Licensed
Compound or Product Controlled by Astellas, and (ii) assign to Ironwood all
right, title, and interest in and to all of Astellas’s interest in any Trademark
(including, without limitation, the goodwill symbolized by such Trademark)
exclusively used to brand the Product in the Territory.

 

(d)                                 Astellas will grant to Ironwood an exclusive
and fully sublicensable (only to an Ironwood licensee in connection with a
license of rights in the Licensed Compound or Product) license under the
Astellas Technology and Astellas’s interest in the Joint Technology to Develop
and Commercialize the Licensed Compound or the Product in an Oral Formulation in
the Field. For the avoidance of doubt, the license in this Section 8.6.1(d) will
not restrict Astellas from, and Astellas expressly retains all rights required
for, conducting any research inside or outside of the Field anywhere in the
world. The license pursuant to this Section 8.6.1(d) shall be fully paid up,
irrevocable, perpetual, and royalty-free in the event of a termination pursuant
to Sections 8.2.1(a), 8.3, or 8.4.  In the event of a termination pursuant to
Sections 8.2.1(b) or 8.5, such licenses shall be subject to such payments as may
be required as part of the determination of Fair Market Value.

 

(e)                                  Astellas will offer for sale to Ironwood
all Development Material, Licensed Compound, and Product that it has in
inventory at the time of such termination, which Ironwood may purchase from
Astellas at Astellas’s out-of-pocket cost.

 

(f)                                   Astellas will furnish Ironwood with
reasonable cooperation to assure a smooth transition of any clinical or other
studies in progress related to the Licensed Compound or Product which Ironwood
determines to continue in compliance with Applicable Law and ethical guidelines
applicable to the transfer or termination of any such studies.

 

52

--------------------------------------------------------------------------------



 

(g)                                  For the avoidance of doubt, until
termination is effective, both Parties will continue to perform their
obligations under this Agreement.

 

8.6.2.                  If this Agreement is terminated by Ironwood under
Section 8.2.1(b), then the provisions of Section 8.6.1(a) through 8.6.1(g) will
apply in connection with such termination, subject to Ironwood paying to
Astellas an amount equal to the Fair Market Value, which Fair Market Value shall
be determined as described in Section 8.5.2(a) (and shall include Astellas’s
total documented expenditures on Development of the Licensed Compound and the
Product during the Term of this Agreement).

 

8.6.3.                  If Astellas terminates this Agreement pursuant to
Sections 8.2.2 or 8.3, all licenses granted by Ironwood to Astellas, and all
licenses granted by Astellas to Ironwood (together with all sublicenses granted
by Ironwood pursuant to such licenses), will terminate and neither Party will
have any further liability to the other except to the extent of provisions which
survive the termination of this Agreement by their respective terms and
obligations accrued but remaining outstanding as of the effectiveness of
termination.

 

8.6.4.                  Notwithstanding anything to the contrary set forth in
this Agreement but subject to the limitations set forth in Section 9.5 and the
other applicable terms and conditions of this Agreement, termination pursuant to
this Agreement on account of a default will not be deemed to relieve a
defaulting party from any liability under this Agreement on account of such
default.

 

8.7.                            Survival of Certain Obligations. Survival. The
following Sections of this Agreement will, to the extent applicable, survive
expiration or termination and will continue in full force and effect: 1
(Definitions), 2.3 (Joint Technology), 2.7 (No Other Rights), 4.5 (Records and
Audits) (for a period of one year from termination or expiration), 4.8
(Confidentiality), 4.10 [**], 5.1 (Confidentiality), 5.2 (Restrictions) (for
[**]months after termination, in accordance with the terms of such Section), 5.4
(Nonsolicitation of Employees) (for [**] year after termination, in accordance
with the terms of such Section), 5.5 (Standstill Agreement) (for three years
after termination, in accordance with the terms of such Section), 6.6
(Disclaimer), 7.2.1 (Ownership of Technology), 7.10 (No Implied Licenses), 7.11
(Privileged Communications), 8.7 (Survival), 8.5.2 (Consequences of a Change of
Control), 8.6 (Effects of Termination), 8.7 (Survival of Certain Obligations),
9.1 through 9.3 (Indemnification, Procedure) (solely with respect to claims
concerning events prior to termination), 9.5 (Liability Limitations), and 10
(Miscellaneous).  In addition, expiration or termination of this Agreement will
not relieve the Parties of any obligation accruing before such expiration or
termination. Any expiration or early termination of this Agreement will be
without prejudice to the rights of either Party against the other accrued or
accruing under this Agreement before termination.  Notwithstanding anything to
the contrary set forth in this Agreement but subject to the limitations set
forth in Section 9.5 and the other applicable terms and conditions of this
Agreement, termination pursuant to this Agreement on account of a default will
not be deemed to relieve a defaulting party from any liability under this
Agreement on account of such default.

 

53

--------------------------------------------------------------------------------



 

9.                                      PRODUCT LIABILITY, INDEMNIFICATION, AND
INSURANCE

 

9.1.                            Indemnification by Ironwood. Ironwood will
indemnify, defend and hold harmless Astellas, its Affiliates, Sublicensees,
distributors, and each of its and their respective employees, officers,
directors agents (each, a “Astellas Indemnified Party”) from and against any and
all losses, damages, liabilities, settlements, penalties, fines, and expenses
(including, without limitation, reasonable attorneys’ fees and expenses)
(collectively, “Liability”) that the Astellas Indemnified Party is required to
pay to one or more Third Parties to the extent resulting from or arising out of
(i) any Ironwood representation or warranty set forth in this Agreement being
untrue in any material respect, (ii) any material breach by Ironwood of any of
its covenants or obligations hereunder, except to the extent caused by the
negligence or willful misconduct of Astellas or any Astellas Indemnified Party,
or by breach of this Agreement by Astellas, (iii) any recall or withdrawal of
the Product in the Field in the Territory, to the extent attributable to acts of
Ironwood, and (iv) any use of the Ironwood House Marks in accordance with this
Agreement. Additionally, Ironwood will [**]. As used in this Section “Final
Award” means (i) any damages and other amounts awarded by a court of competent
jurisdiction issued in a final, non-appealable order, and will also include
(ii) the reasonable attorney’s fees and expenses incurred in obtaining the
judgment or in connection with such settlement.  For the avoidance of doubt, the
Parties agree that any amounts required to be paid pursuant to a settlement in
connection with an [**]. The foregoing sentence shall not limit Ironwood’s
obligations under this Section 9.1 with respect to other settlements.

 

9.2.                            Indemnification by Astellas. Astellas will
indemnify, defend and hold harmless Ironwood, its Affiliates, sublicensees,
distributors and each of its and their respective employees, officers, directors
and agents (each, an “Ironwood Indemnified Party”) from and against any and all
Liabilities that the Ironwood Indemnified Party is required to pay to one or
more Third Parties, and all reasonable attorney’s fees and expenses incurred by
an Ironwood Indemnified Party in connection therewith, to the extent resulting
from or arising out of (i) any Astellas representation or warranty set forth in
this Agreement being untrue in any material respect, (ii) any material breach by
Astellas of any of its covenants or obligations hereunder, (iii) the Development
of the Product by or on behalf of Astellas hereunder or the Manufacture or
Commercialization of the Product by or on behalf of Astellas in the Field in the
Territory hereunder, except to the extent caused by (A) any material breach of
Ironwood of any of its covenants or obligations hereunder or any failure of
Ironwood to supply the Licensed Compound in accordance with Section 3.4.1, or
(B) the infringement of any Technology rights of Third Party related to the use
of the Licensed Compound in the Product; (iv) API Manufacturing beginning in the
Year 2020, including any liabilities associated with any assigned API Supply
Agreement arising after the assignment of such API Supply Agreement to Astellas,
or the 2020 API Commitment; or (v) any recall or withdrawal of the Product in
the Field in the Territory, to the extent attributable to acts of Astellas,
except in each case, to the extent caused by the negligence or willful
misconduct of Ironwood or any Ironwood Indemnified Party, or by breach of this
Agreement by Ironwood.

 

9.3.                            Procedure. Each Party will notify the other in
the event it becomes aware of a claim for which indemnification may be sought
hereunder or for which Liability is shared

 

54

--------------------------------------------------------------------------------



 

pursuant to this Section 9. In case any proceeding (including any governmental
investigation) is instituted involving any Party in respect of which indemnity
may be sought pursuant to this Section 9, such Party (the “Indemnified Party”)
will promptly notify the other Party (the “Indemnifying Party”) in writing and
the Indemnifying Party and Indemnified Party will meet to discuss how to respond
to any claims that are the subject matter of such proceeding. The Indemnifying
Party, upon request of the Indemnified Party, will retain counsel reasonably
satisfactory to the Indemnified Party to represent the Indemnified Party and
will pay the fees and expenses of such counsel related to such proceeding. In
any such proceeding, the Indemnified Party will have the right to retain its own
counsel, but the fees and expenses of such counsel will be at the expense of the
Indemnified Party unless (i) the Indemnifying Party and the Indemnified Party
will have mutually agreed to the retention of such counsel or (ii) the named
parties to any such proceeding (including any impleaded parties) include both
the Indemnifying Party and the Indemnified Party and representation of both
Parties by the same counsel would be inappropriate due to actual or potential
differing interests between them. All such fees and expenses incurred pursuant
to Section 9.1 or 9.2 will be reimbursed as they are incurred. The Indemnifying
Party will not be liable for any settlement of any proceeding unless effected
with its written consent. The Indemnifying Party will not, without the written
consent of the Indemnified Party, effect any settlement of any pending or
threatened proceeding in respect of which the Indemnified Party is, or arising
out of the same set of facts could have been, a party and indemnity could have
been sought hereunder by the Indemnified Party, unless such settlement includes
an unconditional release of the Indemnified Party from all liability on claims
to which the indemnity relates that are the subject matter of such proceeding.
Notwithstanding anything to the contrary in the foregoing, with respect to any
claim that is subject to the IP Indemnity Astellas shall have the right to
control the defense of such claim.  In no event shall Ironwood settle any claim
that is subject to the IP Indemnity without Astellas’s prior written consent.

 

9.4.                            Insurance. Each Party further agrees to use
Commercially Reasonable Efforts to obtain and maintain, during the Term of this
Agreement, commercial general liability insurance, including products liability
insurance, with reputable and financially secure insurance carriers to cover its
indemnification obligations under Sections 9.1 or 9.2, as applicable, or
self-insurance, with limits of not less than [**] million dollars per occurrence
and [**] million dollars in the aggregate ($[**] in the aggregate from and after
Commercial Launch).

 

9.5.                            Liability Limitations. NOTWITHSTANDING THE
FOREGOING, IN NO EVENT WILL EITHER PARTY BE LIABLE TO THE OTHER FOR ANY
CONSEQUENTIAL, INCIDENTAL, INDIRECT, SPECIAL, PUNITIVE, OR EXEMPLARY DAMAGES
UNDER THIS AGREEMENT, EXCEPT TO THE EXTENT THE DAMAGES RESULT FROM A PARTY’S
WILLFUL MISCONDUCT AND EXCEPT FOR A PARTY’S INDEMNIFICATION OBLIGATIONS UNDER
THIS SECTION 9.

 

55

--------------------------------------------------------------------------------



 

10.                               MISCELLANEOUS.

 

10.1.                     Governing Law; Jurisdiction; Dispute Resolution.

 

10.1.1.           Governing Law. The interpretation and construction of this
Agreement will be governed by the laws of the State of New York, excluding any
conflicts or choice of law rule or principle that might otherwise refer
construction or interpretation of this Agreement to the substantive law of
another jurisdiction.

 

10.1.2.           Dispute Resolution. In the event of a dispute arising out of
or relating to this Agreement, either Party will provide written notice of the
dispute to the other, in which event the dispute will be referred to the
executive officers designated below or their successors, for attempted
resolution by good faith negotiations within [**] days after such notice is
received. The designated officers are initially as follows:

 

For Ironwood:                  Its Chief Executive Officer or his designate

For Astellas:                             Its Chief Executive Officer or his
designate

 

In the event the designated executive officers do not resolve such dispute
within the allotted [**] days, either Party may, after the expiration of the
[**] period, seek to resolve the dispute through arbitration in accordance with
Section 10.1.3. Notwithstanding the preceding, the Parties acknowledge that the
failure of the JSC to reach consensus as to any matter, which failure does not
involve a breach by a Party of its obligations hereunder, will not be deemed a
dispute which may be referred for resolution by arbitration hereunder.

 

10.1.3.           Arbitration.

 

(a)                                 Claims. Any claim, dispute, or controversy
of whatever nature arising between the Parties out of or relating to this
Agreement that is not resolved under Section 10.1.2 within the required [**] day
time period, including without limitation, any action or claim based on tort,
contract, or statute (including any claims of breach or violation of statutory
or common law protections from discrimination, harassment and hostile working
environment), or concerning the interpretation, effect, termination, validity,
performance and/or breach of this Agreement (“Claim”), will be resolved by final
and binding arbitration before a panel of three experts with relevant industry
experience (the “Arbitrators”). One Arbitrator will be chosen by Ironwood and
one Arbitrator will be chosen by Astellas within 15 days from the notice of
initiation of arbitration. The third Arbitrator will be chosen by mutual
agreement of the Arbitrator chosen by Ironwood and the Arbitrator chosen by
Astellas within 15 days of the date that the last of such Arbitrators were
appointed. The Arbitrators will be administered by the International Chamber of
Commerce (the “Administrator”) in accordance with its then existing arbitration
rules or procedures regarding commercial or business disputes. The arbitration
will

 

56

--------------------------------------------------------------------------------



 

be held in Tokyo, Japan, if requested by Ironwood and in New York, New York, if
requested by Astellas. The Arbitrators will be instructed by the Parties to
complete the arbitration within 90 days after selection of the final Arbitrator.

 

(b)                                 Arbitrators’ Award. The Arbitrators will,
within 15 calendar days after the conclusion of the arbitration hearing, issue a
written award and statement of decision describing the essential findings and
conclusions on which the award is based, including the calculation of any
damages awarded. The decision or award rendered by the Arbitrators will be final
and non-appealable, and judgment may be entered upon it in accordance with
applicable law in the State of New York or any other court of competent
jurisdiction. The Arbitrators will be authorized to award compensatory damages,
but will NOT be authorized (i) to award non-economic damages, such as for
emotional distress, pain and suffering or loss of consortium, (ii) to award
punitive damages, or (iii) to reform, modify or materially change this Agreement
or any other agreements contemplated hereunder; provided, however, that the
damage limitations described in parts (i) and (ii) of this sentence will not
apply if such damages are statutorily imposed.

 

(c)                                  Costs. Each Party will bear its own
attorney’s fees, costs, and disbursements arising out of the arbitration and the
costs of the arbitrator selected by it, and will pay an equal share of the fees
and costs of the third arbitrator; provided, however, the Arbitrators will be
authorized to determine whether a party is the prevailing party, and if so, to
award to that prevailing party reimbursement for its reasonable attorneys’ fees,
costs and disbursements (including, for example, expert witness fees and
expenses, photocopy charges, travel expenses, etc.), and/or the fees and costs
of the Administrator and the Arbitrators.

 

(d)                                 Compliance with this Agreement. Unless the
Parties otherwise agree in writing, during the period of time that any
arbitration proceeding is pending under this Agreement, the Parties will
continue to comply with all those terms and provisions of this Agreement that
are not the subject of the pending arbitration proceeding.

 

(e)                                  Injunctive or Other Equity Relief. Nothing
contained in this Agreement will deny any Party the right to seek injunctive or
other equitable relief from a court of competent jurisdiction in the context of
a bona fide emergency or prospective irreparable harm, and such an action may be
filed and maintained notwithstanding any ongoing arbitration proceeding.

 

10.2.                     Force Majeure. No liability will result from, and no
right to terminate will arise, in whole or in part, based upon any delay in
performance or non-performance, in whole or in part, by either of the Parties to
this Agreement to the extent that such delay or non-

 

57

--------------------------------------------------------------------------------



 

performance is caused by an event of Force Majeure. “Force Majeure” means an
event that is beyond a non-performing Party’s reasonable control, including an
act of God, act of the other Party, war, riot, civil commotion, terrorist act,
malicious damage, epidemic, quarantine, fire, flood, storm, natural disaster or
compliance with any law or governmental order, rule, regulation or direction,
whether or not it is later held to be invalid or inapplicable. The Force Majeure
Party will within ten days of the occurrence of the Force Majeure event, give
written notice to the other Party stating the nature of the Force Majeure event,
its anticipated duration and any action being taken to avoid or minimize its
effect. Any suspension of performance will be of no greater scope and of no
longer duration than is reasonably required and the Force Majeure Party will use
reasonable effort to remedy its inability to perform; provided, however, if the
suspension of performance continues or is anticipated to continue for 30 days
after the date of the occurrence, the unaffected Party will have the right but
not the obligation to perform on behalf of the Force Majeure Party for a period
of such Force Majeure and such additional period as may be reasonably required
to assure a smooth and uninterrupted transition of such activities. If such
failure to perform would constitute a material breach of this Agreement in the
absence of such event of Force Majeure, and continues for one year from the date
of the occurrence and the Parties are not able to agree on appropriate
amendments within such period, such other Party will have the right,
notwithstanding the first sentence of this Section 10.2, to terminate this
Agreement immediately by written notice to the Force Majeure Party, in which
case neither Party will have any liability to the other except for those rights
and liabilities that accrued prior to the date of termination and the
consequences of termination pursuant to this Agreement, as if such termination
was a termination as to which such consequences applied.

 

10.3.                     Additional Approvals. Astellas and Ironwood will
cooperate and use respectively all reasonable efforts to make all other
registrations, filings and applications, to give all notices and to obtain as
soon as practicable all governmental or other consents, transfers, approvals,
orders, qualifications authorizations, permits and waivers, if any, and to do
all other things necessary or desirable for the consummation of the transactions
as contemplated hereby. Neither Party will be required, however, to divest or
out-license products or assets or materially change its business if doing so is
a condition of obtaining any governmental approvals of the transactions
contemplated by this Agreement.

 

10.4.                     Waiver and Non-Exclusion of Remedies. A Party’s
failure to enforce, at any time or for any period of time, any provision of this
Agreement, or to exercise any right or remedy will not constitute a waiver of
that provision, right or remedy or prevent such Party from enforcing any or all
provisions of this Agreement and exercising any rights or remedies. To be
effective any waiver must be in writing. The rights and remedies provided in
this Agreement are cumulative and do not exclude any other right or remedy
provided by law or otherwise available except as expressly set forth in this
Agreement.

 

10.5.                     Notices.

 

10.5.1.           Notice Requirements. Any notice, request, demand, waiver,
consent, approval or other communication permitted or required under this
Agreement must be in writing, must refer specifically to this Agreement and will
be deemed

 

58

--------------------------------------------------------------------------------



 

given only if delivered by hand or sent by facsimile transmission (with
transmission confirmed) or by internationally recognized overnight delivery
service that maintains records of delivery, addressed to the Parties at their
respective addresses specified in Section 10.5.2 or to such other address as the
Party to whom notice is to be given may have provided to the other Party in
accordance with this Section 10.5.1. Such Notice will be deemed to have been
given as of the date delivered by hand or transmitted by facsimile (with
transmission confirmed) or on the second Business Day (at the place of delivery)
after deposit with an internationally recognized overnight delivery service.
This Section 10.5.1 is not intended to govern the day-to-day business
communications necessary between the Parties in performing their obligations
under the terms of this Agreement.

 

10.5.2.           Address for Notice.

 

For Ironwood:

 

Ironwood Pharmaceuticals, Inc.

301 Binney Street

Cambridge, MA 02142

United States of America

Fax:                       617-494-0480

Attn:                    General Counsel

 

With a copy to:

 

Ropes & Gray LLP

Prudential Tower

800 Boylston Street

Boston, MA 02199

United States of America

Fax:                       617-951-7050

Attn:                    Marc Rubenstein

 

For Astellas:

 

Astellas Pharma Inc.

5-1, Nihonbashi-Honcho 2-chome

Chuo-ku, Tokyo 103-8411, Japan

Fax: +81 3-3244-3241

Attn: Vice President, Business Development

 

10.6.                     Entire Agreement. This Agreement, together with the
Manufacturing and Supply Agreement, constitutes the entire agreement between the
Parties with respect to the subject matter of this Agreement. This Agreement
supersedes all prior agreements, whether written or oral, with respect to the
subject matter of this Agreement. Each Party confirms that it is not relying on
any representations, warranties or covenants of the other Party except as
specifically set out in this Agreement. Nothing in this Agreement is

 

59

--------------------------------------------------------------------------------



 

intended to limit or exclude any liability for fraud. All Exhibits or Schedules
referred to in this Agreement are intended to be and are hereby specifically
incorporated into and made a part of this Agreement. In the event of any
inconsistency between any such Exhibits or Schedules and this Agreement, the
terms of this Agreement will govern. The Parties acknowledge and agree that each
of (a) the letter agreement between the Parties, dated August 9, 2016, regarding
the use of certain trademarks in Japan and (b) the letter agreement between the
Parties, dated February 16, 2012, regarding certain clinical study reports and
investigational brochures remain in effect and are not superseded by this
Agreement.

 

10.7.                     Amendment. Any amendment or modification of this
Agreement must be in writing and signed by authorized representatives of both
Parties.

 

10.8.                     Assignment. Neither Party may assign its rights or
delegate its obligations under this Agreement, in whole or in part without the
prior written consent of the other Party, except that each Party will always
have the right, without such consent, (a) to perform any or all of its
obligations and exercise any or all of its rights under this Agreement through
any of its Affiliates, and (b) on written notice to the other Party, assign any
or all of its rights and delegate or subcontract any or all of its obligations
hereunder to any of its Affiliates. Notwithstanding the foregoing, each Party
will remain responsible for any failure to perform on the part of any such
Affiliates. Any attempted assignment or delegation in violation of this
Section 10.8 will be void.

 

10.9.                     No Benefit to Others. The provisions of this Agreement
are for the sole benefit of the Parties and their successors and permitted
assigns, and they will not be construed as conferring any rights in any other
persons except as otherwise expressly provided in this Agreement.

 

10.10.              Counterparts. This Agreement may be executed in any number
of counterparts, each of which will be deemed an original and all of which taken
together will be deemed to constitute one and the same instrument. An executed
signature page of this Agreement delivered by facsimile transmission will be as
effective as an original executed signature page.

 

10.11.              Severability. To the fullest extent permitted by applicable
law, the Parties waive any provision of law that would render any provision in
this Agreement invalid, illegal or unenforceable in any respect. If any
provision of this Agreement is held to be invalid, illegal or unenforceable, in
any respect, then such provision will be given no effect by the Parties and will
not form part of this Agreement. To the fullest extent permitted by applicable
law and if the rights or obligations of any Party will not be materially and
adversely affected, all other provisions of this Agreement will remain in full
force and effect and the Parties will use their best efforts to negotiate a
provision in replacement of the provision held invalid, illegal or unenforceable
that is consistent with applicable law and achieves, as nearly as possible, the
original intention of the Parties.

 

60

--------------------------------------------------------------------------------



 

10.12.              Further Assurance. Each Party will perform all further acts
and things and execute and deliver such further documents as may be necessary or
as the other Party may reasonably require to implement or give effect to this
Agreement.

 

10.13.              Publicity. Notwithstanding Section 5.1.6, it is understood
that the Parties will issue a press release announcing the execution of this
Agreement in such form as the Parties mutually agree. The Parties will consult
with each other reasonably and in good faith with respect to the text and timing
of any subsequent press releases relating to this Agreement or the activity
hereunder prior to the issuance thereof, provided that a Party may not
unreasonably withhold consent to such releases, and that either Party may issue
such press releases as it determines, based on advice of counsel, are reasonably
necessary to comply with laws or regulations or for appropriate market
disclosure or which are consistent with information disclosed in prior releases
properly made hereunder.

 

10.14.              Relationship of the Parties. The status of a Party under
this Agreement will be that of an independent contractor. Nothing contained in
this Agreement will be construed as creating a partnership, joint venture, or
agency relationship between the Parties or, except as otherwise expressly
provided in this Agreement, as granting either Party the authority to bind or
contract any obligation in the name of or on the account of the other Party or
to make any statements, representations, warranties, or commitments on behalf of
the other Party. All Persons employed by a Party or any of its Affiliates are
employees of such Party or its Affiliates and not of the other Party or such
other Party’s Affiliates and all costs and obligations incurred by reason of any
such employment will be for the account and expense of such Party or its
Affiliates, as applicable.

 

61

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, duty authorized representatives of the Parties have duly
executed this Agreement to be effective as of the Effective Date.

 

 

IRONWOOD PHARMACEUTICALS, INC.

 

ASTELLAS PHARMA INC.

 

 

 

By:

/s/ Gina Consylman

 

By:

/s/ Nobuaki Tanaka

 

 

 

Name: Gina Consylman

 

Name: Nobuaki Tanaka

 

 

 

Title: Senior Vice President, Chief Financial Officer

 

Title: Senior Vice President and Japan Sales & Marketing

 

62

--------------------------------------------------------------------------------



 

EXHIBIT A

 

LAUNCH PLAN

 

[**]

 

Functional
Group

 

Start (based
on expected
launch)

 

Key action, Program, Activities

 

Duration
(approximate and
non-binding)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

63

--------------------------------------------------------------------------------



 

EXHIBIT B

 

PRODUCT SPECIFICATION

 

[**]

 

Attributes

 

Analytical Procedure

 

Acceptance Criteria

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

64

--------------------------------------------------------------------------------



 

EXHIBIT C

 

INITIAL DEVELOPMENT AND REGULATORY PLAN

 

[**]

 

65

--------------------------------------------------------------------------------



 

EXHIBIT D

 

PURCHASE ORDER FOR 2019 API COMMITMENT

 

[**]

 

66

--------------------------------------------------------------------------------



 

EXHIBIT E

 

API SUPPLIERS

 

[**]

 

67

--------------------------------------------------------------------------------



 

SCHEDULE 1.84

 

LICENSED COMPOUND

 

[**]

 

68

--------------------------------------------------------------------------------



 

SCHEDULE 1.117

 

IRONWOOD PATENT RIGHTS APPLICABLE TO ROYALTY REDUCTION EVENT

 

All patents, reissues, reexaminations and extensions or restorations by existing
or future extension or restoration mechanisms, including, without limitation,
supplementary protection certificates or the equivalent thereof, and any other
form of government-issued right substantially similar to any of the foregoing
with respect to the following Patent Rights:

 

Title

 

Patent Number

 

Filing Date

 

Status

Compositions for the Treatment of Gastrointestinal Disorders

 

JP4584911

 

Jan. 28, 2004

 

Granted

[**]

 

[**]

 

[**]

 

[**]

 

69

--------------------------------------------------------------------------------



 

SCHEDULE 3.4.2(d)

 

API MANUFACTURING KNOW-HOW

 

[**]

 

70

--------------------------------------------------------------------------------



 

SCHEDULE 4.6

 

TAX TREATY DOCUMENTATION

 

·                  Attachment Form for Limitation on Benefits Article

·                  Application Form for Income Tax Convention

·                  U.S. Treasury Residency Certification

 

71

--------------------------------------------------------------------------------



 

SCHEDULE 5.2

 

EXCLUDED PRODUCTS

 

Product or Candidate Name

 

Target Indication

 

Mechanism of Action

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[**]

 

72

--------------------------------------------------------------------------------



 

SCHEDULE 6.2(a)

 

IRONWOOD PATENT RIGHTS

 

Country
Name

 

Title

 

Serial #

 

Filing Date

 

Publication #

 

Status

JAPAN

 

Methods and Compositions for the Treatment of Gastrointestinal Disorders

 

2006-503109

 

1/28/2004

 

 

 

PENDING

SOUTH KOREA

 

Methods and Compositions for the Treatment of Gastrointestinal Disorders

 

10-2005-7013966

 

1/28/2004

 

10-2005-0106404

 

PUBLISHED

PHILLIPINES

 

Methods and Compositions for the Treatment of Gastrointestinal Disorders

 

1-2005-501375

 

1/28/2004

 

 

 

PENDING

JAPAN

 

Methods and Compositions for the Treatment of Gastrointestinal Disorders

 

2007-502956

 

3/8/2005

 

 

 

PENDING

SOUTH KOREA

 

Methods and Compositions for the Treatment of Gastrointestinal Disorders

 

10-2006-7020883

 

3/8/2005

 

10-2007-0007332

 

PUBLISHED

PHILLIPINES

 

Methods and Compositions for the Treatment of Gastrointestinal Disorders

 

1-2006-501699

 

3/8/2005

 

 

 

PENDING

WIPO

 

Protein Expression Methods

 

PCT/US2009/003879

 

6/30/2009

 

 

 

PENDING

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

73

--------------------------------------------------------------------------------



 

SCHEDULE 6.3

 

ASTELLAS PRODUCTS

 

Product or Candidate Name

 

Target Indication

 

Mechanism of Action

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[**]

 

74

--------------------------------------------------------------------------------